Exhibit 10.2

 

 

 



LOAN AND SECURITY AGREEMENT

 

dated as of May 31, 2019

 

among

 

ATTIS ETHANOL FULTON, llc

 

as Borrower

 

ATTIS INDUSTRIES INC.

 

and the other Guarantors from Time to Time Party Hereto

 

as Guarantors

 

HIGHSCORE CAPITAL llc

 

as Lender

 



 

 

 

 

 

Table of Contents

 

ARTICLE I.       Certain Defined Terms; Certain Rules of Construction 1        
  Section 1.01. Certain Defined Terms 1   Section 1.02. Certain Rules of
Construction 17         ARTICLE II.       Credit Extensions 18           Section
2.01. Loan 18   Section 2.02. Interest 18   Section 2.03. Payment and
Prepayments of Principal 19   Section 2.04. Certain Fees 20   Section 2.05.
Brokers and Financial Advisors 21   Section 2.06. Manner of Payments 21  
Section 2.07. Reserved 21   Section 2.08. Payments Free of Taxes 21   Section
2.09. Reserved 22   Section 2.10. Payments Generally 22   Section 2.11. Borrower
22         ARTICLE III.       The Collateral 23           Section 3.01. Grant of
Security Interest 23   Section 3.02. Lender’s Rights Regarding the Collateral 23
  Section 3.03. Grant of License to Use Intellectual Property Collateral;
Additional Intellectual Property 25   Section 3.04. Authorization to File
Financing Statements 25         ARTICLE IV.       Conditions Precedent 25      
    Section 4.01. Conditions Precedent To Effectiveness 25   Section 4.02.
Reserved 27         ARTICLE V.       Representations and Warranties 28          
Section 5.01. Corporate Existence and Power 28   Section 5.02. Corporate
Authorization; No Contravention 28   Section 5.03. Governmental Authorization;
Compliance with Laws 28   Section 5.04. Binding Effect 29   Section 5.05.
Litigation 29   Section 5.06. No Defaults 29   Section 5.07. Employee Benefit
Plans 30   Section 5.08. Use of Proceeds 30   Section 5.09. Title to Properties
30   Section 5.10. Taxes 30   Section 5.11. Reserved 30   Section 5.12.
Environmental Matters 30   Section 5.13. Margin Regulations; Regulated Entities
31   Section 5.14. Swap Obligations 31   Section 5.15. Intellectual Property 31
  Section 5.16. Equity Interests and Investment Held by Loan Parties; Equity
Interests in Loan Parties 31

 



i

 

 

  Section 5.17. Insurance 31   Section 5.18. Collateral and Collateral Documents
32   Section 5.19. Labor Relations 32   Section 5.20. Solvency 32   Section
5.21. Matters Relating to the Facility 32   Section 5.22. Full Disclosure 33  
Section 5.23. Interrelated businesses 33   Section 5.24. Consummation of the
Acquisition 33         ARTICLE VI.       Affirmative Covenants 33          
Section 6.01. Financial Statements 33   Section 6.02. Certificates; Other
Information 34   Section 6.03. Notices 35   Section 6.04. Payment of Certain
Obligations 36   Section 6.05. Preservation of Existence, Etc. 36   Section
6.06. Maintenance of Properties 36   Section 6.07. Maintenance of Insurance 36  
Section 6.08. Compliance with Laws 37   Section 6.09. Books and Records 37  
Section 6.10. Inspection Rights; Lender Meetings 37   Section 6.11. Use of
Proceeds 37   Section 6.12. Collateral Accounts and Excluded Accounts 37  
Section 6.13. Reserved 38   Section 6.14. Protection of Intellectual Property
Rights 38   Section 6.15. Litigation Cooperation 38   Section 6.16. ERISA
Compliance 38   Section 6.17. Additional Items in Connection with the Facilities
38   Section 6.18. Post Closing Deliveries 38   Section 6.19. Further Assurances
39         ARTICLE VII.       Negative Covenants 39           Section 7.01.
Liens 39   Section 7.02. Investments 41   Section 7.03. Debt 41   Section 7.04.
Fundamental Changes 42   Section 7.05. Dispositions 43   Section 7.06.
Restricted Payments 44   Section 7.07. Capital Expenditures 44   Section 7.08.
Transactions with Affiliates 44   Section 7.09. Burdensome Agreements 44  
Section 7.10. Use of Proceeds 45   Section 7.11. Certain Governmental
Regulations 45   Section 7.12. Disqualified Equity Interests 45         ARTICLE
VIII.       Events of Default and Remedies 45           Section 8.01. Events of
Default 45   Section 8.02. Rights and Remedies 47         ARTICLE IX.      
RESERVED 50

 



ii

 

 

ARTICLE X.       General Provisions 50           Section 10.01. Amendments, Etc.
50   Section 10.02. Notices; Electronic Communications 50   Section 10.03. No
Waiver; Cumulative Remedies 51   Section 10.04. Expenses; Indemnity; Damage
Waiver 51   Section 10.05. Marshalling; Payments Set Aside 52   Section 10.06.
Successors and Assigns 52   Section 10.07. Treatment of Certain Information;
Confidentiality 53   Section 10.08. Right of Setoff 53   Section 10.09. Interest
Rate Limitation 54   Section 10.10. Counterparts; Integration 54   Section
10.11. Survival of Representations and Warranties 54   Section 10.12.
Severability 54   Section 10.13. Patriot Act Notice 54   Section 10.14. Guaranty
54   Section 10.15. Time of the Essence 59   Section 10.16. Governing Law;
Jurisdiction; Etc. 59   Section 10.17. Waiver of Right to Jury Trial 59

 

Schedules

 

1.01-A Schedule of Equity Holder Pledgors 2.02 Scheduled Interest Payments 2.03
Scheduled Principal Payments   Disclosure Schedule

 

iii

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement, dated as of May 31, 2019, is among Attis
Ethanol Fulton, LLC, a Georgia limited liability company (“Borrower”), Attis
Biofuels, LLC, a Georgia limited liability company (“Parent”), Attis Industries
Inc., a New York corporation (“Attis”), Jeffrey S. Cosman (“Cosman”) and
Highscore Capital LLC, a New York limited liability company (“Lender”).

 

Recitals

 

Whereas Borrower has requested that Lender make a Loan to Borrower on the terms
and conditions contained herein, and Lender has agreed to make such loan;

 

Now, Therefore, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties agree as follows:

 

Agreement

 

ARTICLE I.

Certain Defined Terms; Certain Rules of Construction

 

Section 1.01. Certain Defined Terms.

 

As used herein:

 

“Account Debtor” means any Person who is or may become obligated with respect
to, or on account of, an Account, Chattel Paper or General Intangible (including
a payment intangible (as that term is defined in the Uniform Commercial Code)).

 

“Account(s)” means, as to any Person, all accounts (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), including: (a) all “accounts” (as that term is defined in the Uniform
Commercial Code), “payment intangibles” (as that term is defined in the Uniform
Commercial Code), other receivables, book debts, all other rights to payment
and/or reimbursement of every kind and description, including under governmental
entitlement programs, and all other forms of obligations (other than forms of
obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
Uniform Commercial Code); (b) all of such Person’s rights in, to and under all
purchase orders or receipts for goods or services; (c) all of such Person’s
rights to any goods represented by any of the foregoing (including unpaid
Seller’ rights or rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods); (d) all rights to payment
due to such Person for Goods or other property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Person or in connection with any other transaction
(whether or not yet earned by performance on the part of such Person); and (e)
all collateral security of any kind given by any Account Debtor or any other
Person with respect to any of the foregoing.

 

“Acquisition” means the purchase by Borrower of the Facility from Seller, as
more particularly set forth in the Acquisition Agreement.

 

“Acquisition Agreement” means the Asset Purchase Agreement dated as of January
16, 2019 by and between Seller and Borrower, as amended to date.

 



1

 

 

“Acquisition Documents” means collectively, the Acquisition Agreement and the
Ancillary Documents (as defined in the Acquisition Agreement).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” means this Loan and Security Agreement.

 

“Anti-Terrorism Law” means, collectively: (a) the Patriot Act; (b) the Executive
Order; (c) the Trading With the Enemy Act (50 U.S.C. § 1 et seq.); and (d) any
similar Law enacted in the United States following the date of this Agreement.

 

“Approved Bank” has the meaning ascribed thereto in the definition of “Cash
Equivalents” contained herein.

 

“Assignment of Leases and Rents” means the Assignment of Leases and Rents, dated
as of the date hereof, executed and delivered by Borrower in favor of Lender, in
accordance with the provisions hereof.

 

“Attributable Debt” means, on any date of determination: (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

 

“Bankruptcy Laws” means, collectively: (a) the Bankruptcy Code; and (b) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor-relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Books and Records” means, as to any Person, all of such Person’s books and
records including ledgers, Tax Returns, records regarding such Person’s assets
or liabilities, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

“Borrower” has the meaning set forth in the preamble to this Agreement
(including all permitted successors and assigns).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City.

 

“Capital Expenditures” means, with respect to any Person, all expenditures by
such Person for the acquisition or leasing of fixed or capital assets or
additions to equipment (including replacements, capitalized repairs and
improvements during such period) that are required to be capitalized under GAAP
on a balance sheet of such Person. For purposes of this definition: (a) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment owned by such Person thereof or with insurance proceeds
shall be included in Capital Expenditures only to the extent of the gross amount
of such purchase price minus the credit granted by the seller of such equipment
for such equipment being traded in at such time, or the amount of such proceeds,
as the case may be; and (b) an acquisition to the extent made with the proceeds
of a Disposition in accordance with Section 7.05(c) shall not constitute a
“Capital Expenditure.”

 



2

 

 

“Cash Equivalents” means, as to any Person: (a) securities issued or directly
and fully and unconditionally guaranteed or insured by the United States or any
agency or instrumentality thereof (but only so long as the full faith and credit
of the United States is pledged in support thereof) having maturities of not
more than twelve months from the date of acquisition; (b) securities issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof having maturities of not more than ninety
(90) days from the date of acquisition and having one of the two highest ratings
from either S&P or Moody’s; (c) certificates of deposit, denominated solely in
Dollars, maturing within two years after the date of acquisition, issued by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia or that is a U.S. Subsidiary of a foreign
commercial bank; in each of the foregoing cases, solely to the extent that: (i)
such commercial bank’s short-term commercial paper is rated at least A-1 or the
equivalent by S&P or at least P-1 or the equivalent thereof by Moody’s (any such
commercial bank, an “Approved Bank”); or (ii) the par amount of all certificates
of deposit acquired from such commercial bank are fully insured by the Federal
Deposit Insurance Corporation; or (d) commercial paper issued by any Approved
Bank (or by the parent company thereof), in each case maturing not more than two
hundred seventy (270) days after the date of acquisition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything to the contrary
contained herein the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

 

“Change of Control” means: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities Exchange Commission
thereunder), of Equity Interests in Parent (or in any Person of which Parent is
a direct or indirect wholly-owned Subsidiary) representing more than twenty
percent (20%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in Parent (or such Person), or (b) persons who
were (i) directors of Borrower on the date hereof, (ii) nominated by the board
of directors of Borrower or (iii) appointed or elected by directors that were
directors of Borrower on the date hereof, or directors nominated as provided in
the preceding clause (ii), in each case other than any Person whose initial
nomination or appointment occurred as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors on the board of directors of Borrower (other than any such
solicitation made by the board of directors of Borrower), ceasing to occupy a
majority of the seats (excluding vacant seats) on the board of directors of
Borrower; or (c) the failure of Attis to own directly or indirectly,
beneficially and of record, one hundred percent (100%) of the aggregate ordinary
voting power and economic interests represented by the issued and outstanding
Equity Interests of Parent, or the failure of Parent to own directly or
indirectly, beneficially and of record, one hundred percent (100%) of the
aggregate ordinary voting power and economic interests represented by the issued
and outstanding Equity Interests of Borrower, except where such failure occurs
as a result of a transaction or circumstance otherwise expressly permitted by
the Loan Documents.

 

“Chattel Paper” means, as to any Person, all chattel paper (as that term is
defined in the Uniform Commercial Code), including electronic chattel paper (as
that term is defined in the Uniform Commercial Code), now owned or hereafter
acquired by such Person (or in which such Person has rights or the power to
transfer rights to a secured party).

 

“Claims” means, collectively, any claim or cause of action based upon or arising
out of this Agreement, the other Loan Documents or any of the transactions
contemplated hereby or thereby, including contract claims, tort claims, breach
of duty claims, and all other common law or statutory claims.

 

“Code” means the Internal Revenue Code of 1986., and, as applicable, the
Treasury Regulations promulgated thereunder, or, if applicable, any successor
Laws.

 

“Collateral” means, collectively, all right, title and interest of Borrower or
Parent, whether now owned or hereafter acquired or arising (or in which such
Borrower or Parent has rights or the power to transfer rights to a secured
party), in, to or upon all Accounts, Chattel Paper, Collateral Accounts,
commercial tort claims, Documents, Equipment, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Permits,
Supporting Obligations, Books and Records, real property, motor vehicles and
other title vehicles, and all other assets, tangible and intangible, real and
personal, of Borrower or Parent and all Proceeds (in whatever form or nature) of
the foregoing; provided that, notwithstanding the foregoing, “Collateral” shall
not include Excluded Property of Borrower or Parent.

 



3

 

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgment agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance reasonably satisfactory
to Lender.

 

“Collateral Accounts” means all commodity accounts, deposit accounts and
securities accounts (in each case, as defined in the Uniform Commercial Code) of
Parent and its Subsidiaries, other than the Excluded Accounts.

 

“Collateral Documents” means, collectively: (a) this Agreement; (b) any Control
Agreement entered into in connection with this Agreement; (c) any Intellectual
Property assignment or security agreement, each in form and substance
satisfactory to Lender, entered into in connection with this Agreement; (d) the
Mortgage; (e) the Assignment of Leases and Rents, (f) the Environmental
Indemnity, and any security agreement or other document similar to or
supplemental to the documents referred to in clauses (a) through (f) of this
definition executed on or after the Effective Date pursuant to the terms hereof
or otherwise in connection with the transactions contemplated hereby; and (g)
all financing statements (or comparable documents now or hereafter filed in
accordance with the Uniform Commercial Code or other comparable Law) against
Borrower or any other Loan Party, as debtor, in favor of Lender, as secured
party.

 

“Contractual Obligation” means, as to any Person, any agreement, instrument or
other document to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means (other than when used in the terms “Change of Control” and
“Control Agreement”) the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Control Agreement” means any agreement entered into among a depository
institution at which a Loan Party maintains a Collateral Account, such Loan
Party and Lender, pursuant to which Lender obtains control (within the meaning
of the Uniform Commercial Code) over such Collateral Account.

 

“Copyright License” means, as to any Person, all rights under any written
document now owned or hereafter acquired by such Person (or in which such Person
has rights or the power to transfer rights to a secured party) granting the
right to use any Copyright or Copyright registration.

 

“Copyrights” means, as to any Person, all of the following now owned or
hereafter adopted or acquired by such Person: (a) all copyrights in any original
work of authorship fixed in any tangible medium of expression, now known or
later developed, all registrations and applications for registration of any such
copyrights in the United States or any other country, including registrations,
recordings and applications, and supplemental registrations, recordings, and
applications in the United States Copyright Office; and (b) all proceeds of the
foregoing, including license royalties and proceeds of infringement suits, the
right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world and all renewals and extensions
thereof.

 

“Cosman” means Jeffrey S. Cosman.

 

“Credit Extensions” means the Loan, all Protective Advances, all other loans,
advances or extensions of credit that Lender may make to Borrower or any other
Person pursuant to this Agreement.

 



4

 

 

“Debt” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the swap termination value
under all Swap Contracts or hedge contracts to which such Person is a party; (d)
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
not past due for more than sixty (60) days after the date on which such trade
account payable was created); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) the amount of Attributable Debt in respect
of all capital lease obligations and Synthetic Lease Obligations of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest,
valued, in the case of a Disqualified Equity Interest that is a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and (h) all Guarantees of such
Person in respect of any Debt referred to in the immediately preceding
clauses (a) through (g). For all purposes hereof, the Debt of any Person shall
include the Debt of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture, unless such Debt is expressly made
non-recourse to such Person.

 

“Default” means any Event of Default or any event or condition that, with the
giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” in any period means interest equal 105% of the interest otherwise
payable for such period.

 

“Deposit Account” means any deposit account (as that term is defined in the
Uniform Commercial Code).

 

“Disposition” means the sale, assignment transfer, conveyance, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer, conveyance or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. The term “Dispose” has a meaning
correlative thereto.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that, by
its terms (or by the terms of any Equity Interest or other security into which
it is convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event or circumstance, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires or mandates payments or distributions in cash, on or prior to the date
that is one year after the Maturity Date.

 

“Documents” means, as to any Person, all documents (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including all bills of lading, dock warrants, dock
receipts, warehouse receipts, and other documents of title, whether negotiable
or non-negotiable.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Effective Date” means the first date on which all of the conditions precedent
in Section 4.01 are satisfied (or waived in accordance with Section 10.01) and
on which the Loan is made and the Loan proceeds delivered to Borrower.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging Environmental Liabilities.

 

“Environmental Indemnity” means the Environmental Indemnity Agreement dated as
of the date hereof among the Loan Parties and Lender

 



5

 

 

“Environmental Laws” means all existing or future federal, state and local
statutes, ordinances, regulations, rules, executive orders, standards, permits,
approvals and requirements, including requirements imposed by common law,
relating to pollution, the protection of health or the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon:
(a) violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the release or threatened release
of any Hazardous Materials into the environment; or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equipment” means, as to any Person, all equipment (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including any and all machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
property (other than Inventory) of every kind and description, and all parts,
accessories and accessions thereto and substitutions and replacements therefor.

 

“Equity Pledge Agreement” means a Pledge Agreement given by the Equity Holder
Pledgors in favor of Lender, upon request by Lender, pursuant to which the
Equity Holder Pledgors pledge and hypothecate to Lender the Equity Interests of
any Loan Party owned by such Equity Holder Pledgors.

 

“Equity Holder Pledgors” means and refers to those Persons more fully identified
on Schedule 1.01-A hereto.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent or any Subsidiary thereof within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means any of the following: (a) a Reportable Event with respect to
a Pension Plan; (b) the incurrence by Parent or any ERISA Affiliate of any
liability with respect to a withdrawal by Parent or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by Parent or any ERISA Affiliate of
any liability with respect to a complete or partial withdrawal by Parent or any
ERISA Affiliate from a Multiemployer Plan or the receipt by Parent or an ERISA
Affiliate of notification that a Multiemployer Plan is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

 



6

 

 

“Event of Default” has the meaning ascribed thereto in Section 8.01.

 

“Event of Loss” means, with respect to any property of any Loan Party, any of
the following: (a) any loss, destruction or damage of such property; or (b) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such property, or confiscation of such property or the
requisition of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Accounts” means, with respect to any Loan Party: (a) such Loan Party’s
payroll accounts; (b) such Loan Party’s pension and pension reserve accounts;
and (c) such Loan Party’s employee benefit account(s).

 

“Excluded Property” means collectively, all right, title and interest of each
Loan Party, whether now owned or hereafter acquired or arising (or in which such
Loan Party has rights or the power to transfer rights to a secured party), in,
to or upon:

 

(a) any rights or interest in any contract, lease, Permit, license, charter or
license agreement covering real or personal property of any Loan Party if, under
the terms of such contract, lease, Permit, license, charter or license
agreement, or applicable Laws with respect thereto, the grant of a Lien therein
is prohibited as a matter of law or under the terms of such contract, lease,
Permit, license, charter or license agreement, except, in each of the foregoing
cases, to the extent (i) any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code or other applicable Laws, or (ii) any consent or waiver has been
obtained that would permit the Lien notwithstanding the prohibition or
restriction on the pledge of such asset;

 

(b) Equity Interests of (i) any first tier Subsidiary of any Loan Party that is
organized under the laws of a jurisdiction outside the United States of America,
its territories or its possessions that is a “controlled foreign corporation”
(as such term is defined in Section 957(a) of the Code or a successor provision
thereof) in excess of sixty-six (66%) percent (or such greater percentage to the
extent such greater percentage would not result in a material adverse tax
consequence to the Loan Parties under Treasury Regulation Section 1.956-2) of
all of the issued and outstanding shares of Equity Interests of such Subsidiary
entitled to vote (within the meaning of Treasury Regulation Section 1.957-1
(b)), and (ii) any Subsidiary of any first tier Subsidiary that is organized
under the laws of a jurisdiction outside the United States of America, its
territories or its possessions that is a “controlled foreign corporation” (as
such term is defined in Section 957(a) of the Code or a successor provision
thereof);

 

(c) any property now owned or hereafter acquired by any Loan Party that is
subject to a purchase money Lien or a capital lease permitted hereunder if the
contractual obligation pursuant to which such Lien is granted (or the
documentation providing for such purchase money Lien or capital lease) validly
prohibits the creation by such Loan Party of a Lien thereon or expressly
requires the consent of any Person other than a Loan Party or its Affiliates
which consent has not been obtained as a condition to the creation of any other
Lien on such property;

 

(d) any “intent to use” Trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

 

(e) any motor vehicle having a fair market value of less than $10,000
individually;

 

(f) all Excluded Accounts and all amounts deposited therein or credited thereto
except to the extent any such amounts were deposited therein or credited thereto
other than for the purposes for which such Excluded Accounts were established;

 

provided that: (i) “Excluded Property” shall not include any Proceeds, products,
substitutions or replacements of any Excluded Property (unless such Proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property); and (ii) if any assets constitute “Excluded Property” as a result of
the failure of the applicable Loan Party to obtain consent as described in
clauses (a) and (b) of this definition, such Loan Party shall use commercially
reasonable efforts to obtain such consent, and, upon obtaining such consent,
such property shall cease to constitute “Excluded Property.”

 



7

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in the Loan or Commitment pursuant
to Laws in effect on the date on which (i) Lender acquires such interest in the
Loan or Commitment or (ii) Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.8, amounts with respect to such
Taxes were payable either to Lender's assignor immediately before Lender became
a party hereto or to Lender immediately before it changed its lending office,
(c) Taxes attributable to Lender’s failure to comply with Section 2.8(d) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” means Executive Order No. 13224 of September 23, 2001
(effective September 24, 2001), Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten To Commit, or Support Terrorism.

 

“Existing Guaranteed Obligations” has the meaning ascribed thereto in
Section 10.14(j).

 

“Extraordinary Receipts” means any payments received by any Loan Party or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds relating to an Event of Loss or Disposition, as described in
Section 2.03(c)(ii) of this Agreement) consisting of (a) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (b) indemnity payments (other than
to the extent such indemnity payments are immediately payable to a Person that
is not an Affiliate of any Loan Party or any of its Subsidiaries, and (c) any
purchase price adjustment (other than working capital and other similar
adjustments) made pursuant to any acquisition document and/or indemnification
payments made pursuant to any acquisition document (other than such
indemnification payments to the extent that the amounts so received are applied
by a Loan Party for the purpose of replacing, repairing or restoring any assets
or properties of a Loan Party, thereby satisfying the condition giving rise to
the claim for indemnification, or otherwise covering any out-of-pocket expenses
incurred by any Loan Party in obtaining such payments)

 

“Facility” has the meaning given in the Acquisition Agreement.

 

“Facility Fee” has the meaning given in Section 2.04(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fiscal Month” means, as of any date of determination with respect to Loan
Parties, each calendar month occurring during each Fiscal Year.

 

“Fiscal Quarter” means, as of any date of determination with respect to Loan
Parties, each calendar quarter occurring during each Fiscal Year.

 

“Fiscal Year” means, as of any date of determination with respect to Loan
Parties, the fiscal year of Loan Parties, which begins on January 1 and ends on
December 31 in each calendar year.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 



8

 

 

“General Intangibles” means, as to any Person, all general intangibles (as that
term is defined in the Uniform Commercial Code) now owned or hereafter acquired
by such Person (or in which such Person has rights or the power to transfer
rights to a secured party), including all right, title and interest that such
Person may now or hereafter have under any contract, all payment intangibles (as
that term is defined in the Uniform Commercial Code), customer lists, licenses,
Intellectual Property, interests in partnerships, joint ventures and other
business associations, permits, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, Software, databases, data, skill,
expertise, experience, processes, models, drawings, materials, Books and
Records, Goodwill (including Goodwill associated with any Intellectual
Property), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss, and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key-person, and business interruption insurance, and all unearned
premiums), uncertificated securities, choses-in-action, rights to receive tax
refunds and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for Equity Interests
and other Investment Property, and rights of indemnification.

 

“Goods” means, as to any Person, all goods (as that term is defined in the
Uniform Commercial Code) now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party), wherever located, including embedded software to the extent included in
goods (as that term is defined in the Uniform Commercial Code) and fixtures (as
that term is defined in the Uniform Commercial Code).

 

“Goodwill” means, as to any Person, all goodwill, trade secrets, proprietary or
confidential information, technical information, procedures, formulae, quality
control standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, whether direct or indirect: (a) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Debt or other
obligation; (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation; or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning ascribed thereto in Section 10.14(a).

 

“Guarantor Subordinated Debt” has the meaning ascribed thereto in Section
10.14(i).

 

“Guarantor Subordinated Debt Payments” has the meaning ascribed thereto in
Section 10.14(i).

 



9

 

 

“Guarantor” means Parent, Attis, Cosman and any other Person who, after the date
hereof pursuant to the terms of any Loan Document executes or is required to
execute: (i) as a guarantor, a Guaranty of all or any portion of the
Obligations; or (ii) as a pledgor, a third party pledge agreement in favor of
Lender or Lender with respect to all or any portion of the Obligations.

 

“Guaranty” means any guaranty or third party pledge agreement, in form and
substance satisfactory to Lender, made by a Person for the benefit of Lender and
includes, without limitation the Guaranty set forth in Section 10.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, wastes, or pollutants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, solid waste
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law, and includes any “hazardous substance” and “hazardous waste”
as such terms are defined in any Environmental Law.

 

“Hedging Obligations” means, with respect to any Loan Party, all liabilities of
such Person under Swap Contracts.

 

“IDA” means the County of Oswego Industrial Development Agency, a body corporate
and politic and a public benefit corporation of the State of New York.

 

“IDA Project” means the Sunoco, Inc. (R&M) Project with the IDA relating to the
Facility.

 

“Income Tax Purposes” means U.S. federal income and applicable state, local and
foreign income and franchise tax purposes.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” means, collectively, Lender and any member, manager, officer,
employee or agent thereof.

 

“Information” has the meaning ascribed thereto in Section 10.07.

 

“Instrument” means, as to any Person, all instruments (as that term is defined
in the Uniform Commercial Code) now owned or hereafter acquired by such Person
(or in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are part of a group of
writings that constitute, Chattel Paper.

 

“Intellectual Property” means, as to any Person, all Copyrights, Licenses,
Patents, Trademarks, inventions, designs, trade secrets and customers lists now
owned or hereafter acquired by such Person (or in which such Person has rights
or the power to transfer rights to a secured party), wherever located.

 

“Inventory” means, as to any Person, all inventory (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including all inventory, merchandise, goods and other
personal property that are held by or on behalf of such Person for sale or lease
or are furnished or to be furnished under a contract of service or that
constitute raw materials, work in process, finished goods, returned goods or
materials or supplies of any kind.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of: (a) the
purchase or other acquisition of capital stock or other securities of another
Person; (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or
limited liability company interest in such other Person and any arrangement
pursuant to which the investor Guarantees Debt of such other Person; or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 



10

 

 

“Investment Property” means, as to any Person, all investment property (as that
term is defined in the Uniform Commercial Code) now owned or hereafter acquired
by such Person (or in which such Person has rights or the power to transfer
rights to a secured party), wherever located.

 

“IRS” means the United States Internal Revenue Service or, as applicable, any
successor agency.

 

“Key-Man Policy” means the life insurance policy on the life of Cosman with a
death benefit in the amount of $15,000,000 as to which Lender is the primary
beneficiary.

 

“Laws” means, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, rules, authorities, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or judgments,
orders, decrees, permits and other governmental restrictions, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, concessions, grants, franchises and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.

 

“Lender” has the meaning set forth in the preamble to this Agreement (including
all permitted successors and assigns).

 

“Letter-of-Credit Rights” means, as to any Person, all letter-of-credit rights
(as that term is defined in the Uniform Commercial Code) now owned or hereafter
acquired by such Person (or in which such Person has rights or the power to
transfer rights to a secured party), including rights to payment or performance
under a letter of credit, whether or not such Person, as beneficiary, has
demanded or is entitled to demand payment or performance thereunder.

 

“Licenses” means, as to any Person, all Copyright Licenses, Patent Licenses,
Trademark Licenses or other licenses of rights or interests now held or
hereafter acquired by such Person.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Loan Documents” means, collectively, the Agreement, each Note, each Guaranty,
each Collateral Document, all subordination agreements respecting Permitted
Indebtedness (if any) and all other present or future documents entered into by
any Loan Party for the benefit of Lender (or any of them), in connection with
this Agreement.

 

“Loan Parties” means, collectively, Borrower and Guarantors.

 

“Loan” has the meaning set forth in Section 2.01(a).

 

“Make-Whole Amount” means, in connection with any prepayment or repayment of all
or any portion of the Outstanding Amount, three percent (3%) until August 30,
2019, two percent (2%) from August 31, 2019 until November 8, 2019, and one
percent (1%) from November 9, 2019 until the Maturity Date of the Outstanding
Amount being, or required to be, prepaid or repaid.

 



11

 

 

“Material Adverse Effect” means any of the following: (a) a material adverse
change in or a material adverse effect upon (in either case, irrespective of
whether occurring as a result of a specific event or circumstance or otherwise)
the business, financial condition or results of operations of either: (i)
Borrower; or (ii) Borrower and the other Loan Parties taken as a whole; (b) a
material impairment (irrespective of whether occurring as a result of a specific
event or circumstance or otherwise) of the ability of either (i) Borrower or
(ii) the Loan Parties, taken as a whole, for either of them to perform their
respective obligations under the Loan Documents; or (c) except if caused by
actions or inactions of Lender, a material adverse effect (irrespective of
whether occurring as a result of a specific event or circumstance or otherwise)
upon: (i) the legality, validity, binding effect or enforceability of any Loan
Document to which any Loan Party is a party against either: (A) Borrower; or (B)
the Loan Parties taken as a whole; or (ii) the rights and remedies of Lender or
any other Lender under or in respect of any Loan Document.

 

“Material Contract” means, with respect to Loan Parties: (a) each contract or
agreement listed on the Disclosure Schedule; (b) each other contract or
agreement, or series of contracts or agreements (irrespective of whether related
to the same subject matter), to which any Loan Party is a party involving
aggregate consideration under all such contract(s) and agreement(s) payable to
any Loan Party, or by any Loan Party of $500,000 or more in any calendar year;
and (c) any other contract or agreement the loss of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Maturity Date” means, subject to the provisions hereof, January 17, 2020.

 

“Maximum Rate” means, at any time, the maximum rate of non-usurious interest
permitted by applicable Laws.

 

“Money Laundering Laws” means, collectively: (a) the Currency and Foreign
Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959); and (b) the applicable money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means the Mortgage, dated as of the date hereof, executed and
delivered to Lender pursuant to the terms hereof or otherwise in connection
herewith by Borrower, as a Lien upon the Facility.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Loan Parties or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negotiable Collateral” means all now owned and hereafter acquired right, title,
and interest of each Loan Party with respect to letters of credit, letter of
credit rights, instruments, promissory notes, drafts, documents, documents of
title, and Chattel Paper (including electronic Chattel Paper and tangible
Chattel Paper), and all supporting obligations in respect of any of the
foregoing.

 

“Net Proceeds” means, in respect of any Disposition or Event of Loss, the
proceeds in cash or Cash Equivalents received by any Loan Party or any
Subsidiary thereof with respect to or on account of such Disposition or Event of
Loss, net of: (a) in the case of a Disposition, the direct costs of such
Disposition then payable by the recipient of such proceeds, or, in the case of
an Event of Loss, the direct costs of collecting insurance or other proceeds, in
each case excluding amounts payable to any Loan Party or any Affiliate of any
Loan Party; (b) sales and use taxes paid or payable by such recipient as a
result thereof; and (c) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Debt secured by a Permitted
Lien on the properties subject to such Disposition.

 

“Note” means the secured note executed and delivered by Borrower on the
Effective Date payable to the order of Lender evidencing the Loan.

 

“Obligations” means, collectively, all advances, debts, liabilities,
obligations, covenants and duties of each Loan Party to Lender, in each of the
foregoing cases, under or in respect of any Loan Document, whether with respect
to the Credit Extensions, any Make-Whole Amount or otherwise (including all
Hedging Obligations), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 



12

 

 

“OFAC” means the United States Department of Treasury’s Office of Foreign Assets
Control and any successor thereto.

 

“Operating Account” means that certain Deposit Account of Borrower maintained at
Wells Fargo Bank and bearing account number 4943964346.

 

“Order” means any judgment, order, writ, decree, injunction, arbitral or other
award, directive ruling or decision of any Governmental Authority.

 

“Organizational Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) of
such Person; (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement of such Person;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization of such Person and any agreement, instrument, filing
or notice with respect thereto filed in connection with such Person’s formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such Person.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in the Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means, with respect to any Loan or Protective Advances on
any date, the aggregate outstanding principal amount thereof after giving effect
to prepayments or repayments of such Loan occurring on such date or the making,
or prepayments or repayments, of Protective Advances, as the case may be,
occurring on such date.

 

“paid in full” or “repaid in full” (or any variation thereof, such as “payment
in full” or “repayment in full”) means, with respect to any Obligations, the
indefeasible payment in full of such Obligations in cash (or otherwise to the
written satisfaction, in such holder’s discretion, of the holder thereof), and,
in the event any such Obligations are paid over time or modified pursuant to
section 1129 of the Bankruptcy Code (or any similar provision of any other
applicable Bankruptcy Law), shall further mean that the holder thereof shall
have received the final payment due on account of such Obligations. For purposes
of the foregoing, the “holder” of any applicable Obligations shall be deemed to
be the Person entitled to receipt of payment thereof. Notwithstanding the
foregoing, the Obligations shall not be deemed to have been “paid in full” until
all Commitments have expired or been terminated.

 

“Parent has the meaning set forth in the preamble to this Agreement (including
all permitted successors and assigns).

 

“Participant” has the meaning ascribed thereto in Section 10.06(d).

 



13

 

 

“Patent License” means, as to any Person, all rights under any written agreement
now owned or hereafter acquired by such Person (or in which such Person has
rights or the power to transfer rights to a secured party) granting any right
with respect to any invention on which a Patent is in existence.

 

“Patents” means, as to any Person, all of the following in which such Person now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or Territory thereof, or any other country; and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or, if applicable, any
successor entity.

 

“Pension Plan” means any “employee pension benefit plan” (as that term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Loan Parties or
any ERISA Affiliate or to which Loan Parties or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permit” means any permit, approval, authorization, certification, license,
variance, accreditation or permission required from a Governmental Authority
under an applicable Law or any accrediting organization.

 

“Permitted Liens” has the meaning ascribed thereto in Section 7.01.

 

“Permitted Indebtedness” means, collectively, any Debt which has been
subordinated to the Obligations on terms and conditions, and pursuant to
documents, satisfactory to Lender.

 

“Permitted Protest” means the right of Loan Parties and their respective
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than Taxes subject to withholding or that are the
subject of a United States federal tax lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on its books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Loan Parties and their
respective Subsidiaries, and (c) Lender is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Lender’s Liens.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Loan Parties or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Proceeding” means a suit, action, arbitration, audit, investigation or other
proceeding before or by any Governmental Authority.

 

“Proceeds” means proceeds (as that term is defined in the Uniform Commercial
Code).

 

“Protective Advances” has the meaning ascribed thereto in Section 8.02(c).

 

“Related Business” means any business that is the same, similar or otherwise
reasonably related, ancillary or complementary to the businesses of Borrower on
the Effective Date.

 



14

 

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Responsible Officer” means: (a) (i) with respect to any Loan Party or any of
its Subsidiaries in connection with any request for any Loan, any Compliance
Certificate or any other certificate or notice pertaining to any financial
information required to be delivered by any Loan Party or any of its
Subsidiaries hereunder or under any other Loan Document, the chief financial
officer, treasurer or controller of such Person or of the managing member or
manager of such Person; and (ii) otherwise, with respect to any Loan Party that
is not a natural person, the chief executive officer, president, chief financial
officer, treasurer or controller of such Person or of the managing member or
manager of such Person; and (b) with respect to any Loan Party who is a natural
person, such natural person.

 

“Restricted Party” means any Person listed: (a) in the Annex to the Executive
Order; (b) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC; (c) in any successor list to either of the foregoing;
(d) any Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or (e) any Person designated as
the target of any Sanctions.

 

“Restricted Payment” means, as to any Person: (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person; (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest; (c) any payment of
principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Debt of such Person which is subordinated to the
payment of the Obligations; (d) the acquisition for value by such Person of any
Equity Interests issued by such Person or any other Person that Controls such
Person; (e) any management, servicing or other similar fees payable to any Loan
Party or any Affiliate thereof; and (f) any other transaction that has a similar
effect as clauses (a) through (e) of this definition.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Sanctions” means any sanctions administered or enforced by the OFAC, the United
Nations Security Council or any other relevant sanctions authority.

 

“Seller” means Sunoco Retail LLC, a Pennsylvania limited liability company.

 

“Software” means, as to any Person, all software (as that term is defined in the
Uniform Commercial Code) now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party), including all computer programs and all supporting information provided
in connection with a transaction related to any program.

 

“Solvent” means, as to any Person at any time of determination, that: (a) the
fair value of the property of such Person on a going concern basis is greater
than the amount of such Person’s liabilities (including contingent liabilities),
as such value is established and such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
any similar state Law applicable to such Person or any Subsidiary thereof; (b)
the present fair salable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
contingent liabilities) as they mature in the normal course of business; (d)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Subsidiary” of a Person means any other Person of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of a Loan Party.

 



15

 

 

“Supporting Obligations” means all supporting obligations (as that term is
defined in the Uniform Commercial Code), including letters of credit and
guaranties issued in support of Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, or Investment Property.

 

“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
either: (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future federal, state, local, county, foreign and
other taxes, assessments or other government charges, including, without
limitation, any income, alternative or add-on minimum tax, estimated gross
income, gross receipts, sales, use, ad valorem, value added, transfer, capital,
stock, franchise, profits, license, registration, recording, documentary,
intangibles, conveyancing, gains, withholding, payroll, employment, social
security (or similar), unemployment, disability, excise, severance, stamp,
occupation, premium, property (real and personal), environmental or windfall
profit tax, custom duty or other tax, governmental fee or other like assessment,
charge, or tax of any kind whatsoever, together with any interest, penalty,
addition to tax or additional amount imposed by any Governmental Authority
responsible for the imposition of any such tax (domestic or foreign) whether
such Tax is disputed or not.

 

“Tax Return” means any report, return, declaration, claim for refund or other
information or statement or schedule supplied or required to be supplied to a
Governmental Authority relating to Taxes, including any schedules or attachments
thereto and any amendments thereof.

 

“Loan” has the meaning ascribed thereto in Section 2.01(a).

 

“Threshold Amount” means $500,000.

 

“Trademark License” means, as to any Person, all rights under any written
document now owned or hereafter acquired by such Person (or in which such Person
has rights or the power to transfer rights to a secured party) granting any
right to use any Trademark or Trademark registration.

 

“Trademarks” means, as to any Person, all of the following now owned or
hereafter adopted or acquired by such Person: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State or Territory thereof,
or any other country or any political subdivision thereof; (b) all reissues,
extensions or renewals thereof; and (c) all Goodwill associated with or
symbolized by any of the foregoing.

 



16

 

 

“Treasury Regulations” means the temporary and final U.S. Treasury Regulations
promulgated under the Code.

 

“Unasserted Obligations” means, at any time, Obligations consisting of
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (except for the principal of and interest on, and fees
relating to, any Debt) in respect of which no claim or demand for payment has
been made (or, in the case of obligations for indemnification, no notice for
indemnification has been issued by the Indemnitee) at such time.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“Warrant” means the Common Stock Purchase Warrant issued by Parent to Lender on
the Effective Date.

 

Section 1.02. Certain Rules of Construction.

 

(a) General Rules.

 

(i) Unless the context otherwise clearly requires, the meaning of a defined term
is applicable equally to the singular and plural forms thereof.

 

(ii) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement.

 

(iii) The word “documents” includes agreements, instruments, certificates,
indentures, notices and other writings and documents, however evidenced.

 

(iv) The words “include” and “including” are not limiting and, unless the
context otherwise clearly requires, the word “or” is not exclusive.

 

(v) A “Default” or “Event of Default” hereunder referenced as “continuing” (or
any variation thereof) shall (i) with respect to a Default that has not yet
matured into an Event of Default, be deemed to be continuing unless and until
cured within any applicable cure period set forth in this Agreement (if
susceptible to cure), and (ii) with respect to an Event of Default, be deemed to
be continuing unless and until waived in writing by Lender.

 

(vi) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(vii) Unless the context otherwise clearly requires, the words “property,”
“properties,” “asset” and “assets” refer to both personal property (whether
tangible or intangible) and real property.

 

(viii) Unless the context otherwise clearly requires: (A) Article, Section,
subsection, clause, Schedule and Exhibit references are to this Agreement; (B)
references to documents (including this Agreement) shall be deemed to include
all subsequent amendments and other modifications thereto, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document; (C) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation;
and (D) unless prohibited by the terms of any Loan Document, references to any
Person shall be deemed to include such Person’s successors and assigns.

 



17

 

 

(b) Time References. Unless the context otherwise clearly requires, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

(c) Captions. The titles, captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(d) Cumulative Nature of Certain Provisions. This Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall be performed in accordance with their
respective terms.

 

(e) No Construction Against Any Party. This Agreement and the other Loan
Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties and Lender. Accordingly, they shall not be
construed against Lender merely because of the involvement of any or all of the
preceding Persons in their preparation.

 

(f) GAAP. Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP applied in
a consistent manner. Notwithstanding anything to the contrary contained herein,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Debt at the fair value thereof.

 

(g) Reserved.

 

(h) Documents Executed by Responsible Officers. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate or other
organizational action on the part of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

 

ARTICLE II.

Credit Extensions

 

Section 2.01. Loan.

 

(a) Loan. Subject to the terms and conditions set forth herein, Lender agrees to
make a Loan to Borrower (the “Loan”) on the Effective Date in the principal
amount of $15,000,000.

 

(b) Limit on Credit Extensions. No Credit Extension (or any portion thereof)
that has been repaid or prepaid may be re-borrowed. In no event shall Lender be
obligated to make to Borrower, or Borrower be entitled to borrow or receive from
Lender, any loan, advance or extension of credit hereunder other than the Loan.

 

Section 2.02. Interest.

 

(a) Interest. Subject to the provisions hereof (including Section 2.02(d)), the
Loan shall bear interest from the Effective Date advanced until repaid in full,
payable in cash in accordance with Schedule 2.02.

 

(b) Reserved.

 

(c) Payment Dates. Interest hereunder shall be due and payable in accordance
with the terms hereof both before and after judgment, and both before and after
the commencement of any proceeding under any Bankruptcy Law. Subject to the
provisions hereof, Borrower shall pay accrued and unpaid interest under Section
2.02(a), from the Effective Date to but excluding such payment date, to Lender
as follows: (i) on a calendar month basis in arrears on each Interest Payment
Date; (ii) upon payment or prepayment of the principal balance of the Loan or
any portion thereof, on the amount so paid or prepaid; and (iii) on the Maturity
Date.

 



18

 

 

(d) Default Rate. Notwithstanding anything to the contrary contained in
Section 2.02(a), at any time that an Event of Default exists, then, unless
Lender otherwise agrees and without affecting any of Lender’s rights and
remedies hereunder or in respect hereof, all (or, in the sole discretion of
Lender, any portion) of the Obligations shall bear interest contemplated by
Section 2.02(a), at the Default Rate, such interest to be payable in cash upon
demand therefor by Lender.

 

(e) Compounding. Subject to the other provisions of this Section 2.02, without
affecting any of Lender’s or Lender’s rights and remedies hereunder or in
respect hereof, all interest (including interest at the Default Rate) on the
Loan that is not paid when due shall, at Lender’s discretion, either be declared
an Event of Default hereunder and subject to the Default Rate or be added to the
Outstanding Amount thereof and thereafter bear interest at the rate then
applicable to the Outstanding Amount.

 

Section 2.03. Payment and Prepayments of Principal.

 

Subject to the provisions hereof:

 

(a) Scheduled Payments. Borrower shall repay the Outstanding Amount and all
other Obligations in accordance with Schedule 2.03.

 

(b) Voluntary Prepayments of the Loan. Borrower may voluntarily prepay the
Outstanding Amount in an amount not less than $500,000 or an integral multiple
of $100,000 in excess thereof (or, if less, the entire Outstanding Amount), upon
not less than five (5) days prior irrevocable written notice to Lender. In
connection with any such voluntary prepayment, Borrower shall pay the sum of:
(A) the Outstanding Amount being paid or prepaid; plus (B) the Make-Whole Amount
plus (C) interest (at the rate then applicable to the Loan) on the amounts in
the immediately preceding clause (A) through and including the date of repayment
or prepayment. Any prepayments of the principal amount of the Loan made pursuant
to this Section 2.03(b) shall be applied and credited against the regular
payments of principal required by Section 2,03(c)(i) in inverse order of
maturity but shall not relieve Borrowe of making any mandatory prepayment of the
Loan otherwise required pursuant to Section 2.03(c).

 

(c) Mandatory Repayments of the Loan.

 

(i) Regular Payments. Borrower shall repay the Loan in 20 installments in the
amount of $750,000 with any principal balance payable on the Maturity Date. Any
repayment of the Loan pursuant to this Section 2.03(c)(i) shall be accompanied
by the payment of all accrued and unpaid interest on the amount of such
repayment through to the date of repayment.

 

(ii) Loss and Disposition Payments. In the event that Net Proceeds resulting
from any (A) Event of Loss or (B) Disposition or series of Dispositions by
Borrower or any Subsidiary thereof undertaken pursuant to Section 7.05(a) or
Section 7.05(h), within any Fiscal Year exceed, in the aggregate, the Threshold
Amount, Borrower shall prepay the Loan in an amount equal to the sum of: (1)
100% of such Net Proceeds that so exceed the Threshold Amount in such Fiscal
Year plus (2) the interest (at the rate then applicable to the Loan) on the
amounts in the immediately preceding clause (1) through and including the date
of repayment or prepayment plus (3) the Make-Whole Amount that would apply if
such Net Proceeds were used by Borrower to make a voluntary prepayment of the
Loan pursuant to Section 2.03(b).; provided that, so long as (w) no Default or
Event of Default shall have occurred and is continuing or would result
therefrom, (x) Borrower shall have given Lender prior written notice of
Borrower’ intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of Loan
Parties, (y) the monies are held in a Deposit Account in which Lender has a
perfected first-priority security interest, and (z) Loan Parties complete such
replacement, purchase, or construction within one hundred and eighty (180) days
(or three hundred and sixty-five (365) days in the case of any involuntary
disposition resulting from an Event of Loss) after the initial receipt of such
monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition or the costs of purchase
or construction of other assets useful in the business of such Loan Party unless
and to the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the Deposit Account referred to in clause (y) above
shall be paid to Lender and applied in accordance with Section 2.03(c)(ii);
provided that Loan Parties shall not have the right to use such Net Proceeds to
make such replacements, purchases, or construction in excess of $5,00,000 in any
given Fiscal Year. Nothing contained in this Section 2.03(c)(ii) shall permit
Loan Parties to sell or otherwise dispose of any assets other than in accordance
with Section 7.05(a) or Section 7.05(h).

 



19

 

 

(iii) Payments In Respect Of Extraordinary Receipts. Within five (5) days of the
date of receipt by Loan Parties of the Net Proceeds of any Extraordinary
Receipts, Borrower shall repay the Loan in an amount equal to the sum of (A) the
lesser of (1) 100% of such Net Proceeds received and (2) the Outstanding Amount
plus (B) interest (at the rate then applicable to the Loan) on the amounts in
the immediately preceding clause (A) through and including the date of repayment
or prepayment plus (3) the Make-Whole Amount that would apply if such Net
Proceeds were used by Borrower to make a voluntary prepayment of the Loan
pursuant to Section 2.03(b

 

(iv) Payments In Respect Of Debt. Within five (5) days of the date of receipt by
Loan Parties of the Net Proceeds of any Debt incurred (other than Debt permitted
under Section 7.03), Borrower shall repay the Loan in an amount equal to the sum
of (A) the lesser of (1) 100% of such Net Proceeds received and (2) the
Outstanding Amount plus (B) interest (at the rate then applicable to the Loan)
on the amounts in the immediately preceding clause (A) through and including the
date of repayment or prepayment plus (3) the Make-Whole Amount that would apply
if such Net Proceeds were used by Borrower to make a voluntary prepayment of the
Loan pursuant to Section 2.03(b). The provisions of this Section 2.03(c)(iv)
shall not be deemed to be implied consent to any incurrence of Debt otherwise
prohibited by the terms of this Agreement.

 

(d) Payments Under Certain Circumstances. Notwithstanding anything to the
contrary contained herein, at any time that an Event of Default exists (whether
by virtue of the Obligations (other than Unasserted Obligations) not being paid
in full on the Maturity Date or as a result of the acceleration of the
Obligations in accordance with the provisions thereof or otherwise) when
Borrower make or are required to make any payment or prepayment of the Loan,
Borrower agree that (without notice or demand of any kind from Lender, such
notice and demand being hereby expressly waived) Borrower shall be required to
pay and shall pay the sum of: (i) the Outstanding Amount being paid or prepaid;
plus (ii) the applicable Make-Whole Amount; plus (iii) interest (at the rate
then applicable to the Loan) on the amounts in the immediately preceding clause
(i) through and including the later of the first anniversary of the Effective
Date and the date of prepayment or repayment.

 

(e) Generally. In connection with any such prepayment of the Loan pursuant to
Section 2.03(b) or 2.03(c) requiring the payment of the Make-Whole Amount,
Borrower acknowledge that such prepayment may result in Lender incurring
additional costs, expenses or liabilities, and that, as of the date hereof, it
is difficult to ascertain the full extent of such costs, expenses or
liabilities. Accordingly, Borrower agrees that the Make-Whole Amount payable in
connection with any such prepayment represents a reasonable estimate of the
costs, expenses or liabilities of Lender in connection with any such prepayment.
Without affecting any of Lender’s rights and remedies hereunder or in respect
hereof, if Borrower fails to pay the Make-Whole Amount when due, then the amount
thereof shall thereafter bear interest until paid in full at the Default Rate.
All prepayments of the Loan shall be applied to the Outstanding Amount on a pro
rata basis in the inverse order of maturity. Borrower shall provide written
notice of any payments made pursuant to Section 2.03(c) by at least 12:00 p.m.
one Business Day prior to the proposed prepayment date, which notice shall state
pursuant to which paragraph of Section 2.03(c) the prepayment is being made.

 

Section 2.04. Certain Fees.

 

(a) Transaction Fees. As consideration for Lender making the Loan hereunder,
Borrower shall pay to Lender, an origination and closing fee in the aggregate
amount of $1,005,000.00 (the “Facility Fee”), of which $30,000 has been
previously paid to Lender, $495,000 is being paid on the Effective Date, and
$480,000 is to be paid within 45 days after the Effective Date. The entire
amount of the Facility Fee shall be fully earned and non-refundable on the
Effective Date.

 



20

 

 

(b) Administrative Fee. Until the loan has been repaid in full, Borrower shall
pay to Lender: a loan and collateral administration fee equal to $1,000 on the
first business Day of each month, each installment of such fee shall be fully
earned when due.

 

(c) Other Provisions. Except as otherwise expressly set forth herein, once paid,
each fee (or portion thereof) referenced in this Section 2.04 shall not be
refundable under any circumstances and will not be subject to counterclaim or
setoff or otherwise affected.

 

Section 2.05. Brokers and Financial Advisors.

 

In connection with the transactions contemplated hereby, Loan Parties have not
engaged any advisors (financial or otherwise), brokers or arrangers, other than
accountants and legal advisors. Loan Parties hereby agree to pay, and hereby
indemnify each Indemnitee from and against, all fees, costs and expenses of any
advisors (financial or otherwise), brokers or arrangers engaged by or on behalf
of Loan Parties in connection with the transactions contemplated hereby
(including the making of the Loan).

 

Section 2.06. Manner of Payments.

 

(a) Invoices. Lender agrees to endeavor to provide Borrower with an invoice
setting forth the Outstanding Amount and stating the amount of interest due on
any Interest Payment Date in reasonable detail, not later than five (5) days
prior to such Interest Payment Date; provided that: (i) Lender shall have no
liability for failing to do so; and (ii) any failure by Lender to provide any
such invoice shall not affect Borrower’ (or any other Loan Party’s) obligation
to pay when due any amounts owing hereunder in accordance with the provisions
hereof.

 

(b) Payments on Business Days. If any payment hereunder becomes due and payable
on a day (including an Interest Payment Date) that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day; provided
that interest and fees shall continue to accrue during the period of any such
extension.

 

(c) Computations. All interest and fees owing hereunder shall be computed on the
basis of a year of three hundred and sixty (360) days and calculated in each
case for the actual number of days elapsed.

 

(d) Evidence of Debt. The Loan shall be evidenced by one or more accounts or
records maintained by Lender in the ordinary course of business. The accounts or
records maintained by Lender shall be conclusive absent manifest error of the
amount of the Loan made by Lender to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the request of Lender, Borrower
shall execute and deliver to Lender a Note, which shall evidence the Loan in
addition to such accounts or records. Lender may attach schedules to its Note
and endorse thereon the date, amount and maturity of the Loan, as applicable,
and payments with respect thereto.

 

Section 2.07. Reserved.

 

Section 2.08. Payments Free of Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction or withholding for any and all Indemnified Taxes,
and all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority. If any
Indemnified Taxes are required to be withheld after the date hereof from or in
respect of any sum payable under this Agreement or any other Loan Document,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.08) Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions, (iii) Borrower shall timely pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) Borrower shall furnish to Lender the original or a certified copy
of a receipt evidencing payment thereof or other evidence of payment reasonably
acceptable to Lender; provided that Borrower shall not be required to increase
such amounts payable to Lender with respect to any Taxes (A) that are
attributable to Lender’s failure to comply with the requirements of
paragraph (d) of this Section or (B) that are United States federal withholding
taxes imposed on amounts payable to Lender at the time Lender becomes entitled
to payment under this Agreement.

 



21

 

 

(b) As soon as practicable after any payment of Taxes by any of Borrower to a
Governmental Authority pursuant to this Section 2.08, Borrower shall deliver to
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.

 

(c) Borrower agrees to indemnify Lender for the full amount of Indemnified Taxes
paid by Lender and any liability (including penalties, interest, and reasonable
expenses) arising therefrom or with respect thereto.

 

(d) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 2.08 shall survive the Obligations being paid in full.

 

Section 2.09. Reserved.

 

Section 2.10. Payments Generally.

 

All payments to be made by any Loan Party hereunder shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Loan Party
hereunder shall be made to Lender, to which such payment is owed, at Lender’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. All payments received by Lender after 11:00 a.m.
may, in Lender’s sole discretion, be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

Section 2.11. Borrower.

 

Each Loan Party hereby irrevocably appoints Borrower as the borrowing agent and
attorney-in-fact for each Loan Party which appointment shall remain in full
force and effect unless and until Lender shall have received prior written
notice signed by each Loan Party that such appointment has been revoked and that
another Loan Party has been appointed for such purpose. Each Loan Party hereby
irrevocably appoints and authorizes Borrower (i) to provide Lender with all
notices with respect to Loan obtained for the benefit of any Loan Party and all
other notices and instructions under this Agreement and (ii) to take such action
as Borrower deems appropriate on its behalf to obtain Loan and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Loan and the
Collateral of the Loan Parties in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Loan Parties in order to
utilize the collective borrowing powers of the Loan Parties in the most
efficient and economical manner and at their request, and that Lender shall not
incur any liability to any Loan Party as a result hereof. Each Loan Party Loan
Party expects to derive benefit, directly or indirectly, from the handling of
Loan and the Collateral in a combined fashion since the successful operation of
each Loan Party is dependent on the continued successful performance of the
integrated group. To induce Lender to do so, and in consideration thereof, each
Loan Party hereby jointly and severally agrees to indemnify Lender and hold it
harmless against any and all liability, expense, loss or claim of damage or
injury, made against Lender by any Loan Party or by any third party whosoever,
arising from or incurred by reason of (a) the handling of the Collateral of the
Loan Parties as herein provided, (b) Lender relying on any instructions of
Borrower, or (c) any other action taken by Lender hereunder or under the other
Loan Documents, except that the Loan Parties will have no liability under this
Section 2.11 with respect to any liability that has been finally determined by a
court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of Lender.

 



22

 

 

ARTICLE III.

The Collateral

 

Section 3.01. Grant of Security Interest.

 

Each of Borrower and Parent hereby grants, pledges and assigns a Lien in the
Collateral to and for the benefit of Lender, to secure the prompt payment in
full and performance when due of all of the Obligations. Each of Borrower and
Parent represents, warrants and covenants to Lender that: (a) the Lien granted
by it herein is and shall at all times continue to be a perfected, first
priority (subject to Permitted Liens having priority by operation of law and
except to the extent otherwise expressly provided in any Loan Document or
expressly agreed to in writing by Lender) Lien in the Collateral (subject only
to Permitted Liens); (b) it has rights in and the power to transfer each item of
the Collateral upon which it purports to grant a Lien pursuant to the Loan
Documents, free and clear of any and all Liens or claims of others, other than
Permitted Liens; and (c) no effective security agreement, mortgage, deed of
trust, financing statement (as that term is defined in the Uniform Commercial
Code), or other security or Lien instrument covering all or any part of the
Collateral is or will be on file or of record in any public office, except those
relating to Permitted Liens. If Borrower or Parent shall acquire a commercial
tort claim (as that term is defined in the Uniform Commercial Code), it shall
promptly notify Lender in a writing of the details thereof and grant to Lender a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Lender. Notwithstanding any termination of this Agreement,
Lender’s Lien in the Collateral shall continue until all Obligations (other than
Unasserted Obligations) are repaid in full. At such time as the Obligations
(other than Unasserted Obligations) have been paid in full and Lender shall have
received a release of all Claims from the Loan Parties, Lender shall, at
Borrower’ sole cost and expense, release its Liens on the Collateral.

 

Section 3.02. Lender’s Rights Regarding the Collateral.

 

(a) If an Event of Default then exists, Lender may, (i) at any time in Lender’s
own name or in the name of any Loan Party, communicate with Account Debtors and
obligors in respect of Instruments, Chattel Paper or other Collateral to verify
to Lender’s satisfaction, the existence, amount and terms of, and any other
matter relating to, Accounts, Instruments, Chattel Paper or other Collateral,
and (ii) without prior notice to any Loan Party, notify Account Debtors or other
Persons obligated on any Collateral that Lender has a Lien thereon and that
payments shall be made directly to Lender. Upon the request of Lender, Borrower
and Parent shall so notify such Account Debtors and other Persons. Each of
Borrower and Parent hereby appoints Lender or Lender’s designee as its attorney
at any time an Event of Default exists, with power to endorse its name upon any
notes, acceptance drafts, money orders or other evidences of payment of
Collateral.

 

(b) Borrower or Parent, as the case may be, shall remain liable under any
evidence of Collateral to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, and Lender shall not have any
obligation or liability whatsoever to any Person under any such Collateral by
reason of or arising out of the execution, delivery or performance of this
Agreement or the other Loan Documents, and Lender shall not be required or
obligated in any manner (i) to perform or fulfill any of the obligations of any
Loan Party that is a party thereto, (ii) to make any payment or inquiry
thereunder, or (iii) to take any action of any kind to collect, compromise or
enforce any performance or the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times under or
pursuant to any Collateral.

 

(c) In the event that any Collateral, including Proceeds, is evidenced by or
consists of Negotiable Collateral, and if and to the extent that perfection or
priority of Lender’s security interest is dependent on or enhanced by
possession, Borrower and Parent, immediately upon the request of Lender, shall
endorse and deliver physical possession of such Negotiable Collateral and all
agreements and documents related thereto, to Lender or to a custodian to hold on
behalf of Lender. Upon the request of Lender, all Negotiable Collateral shall be
delivered to Lender or a custodian for the benefit of Lender, duly endorsed as
follows on the back of the signature page thereof or on a separate allonge
affixed thereto:

 

Pay to the order of Highscore Capital LLC, as Lender

[[Loan Parties]

 

By: ___________________________

Name:

Title:]

 



23

 

 

(d) Lender (through any of its officers, employees, or agents) shall have the
right, from time to time upon reasonable prior notice during regular business
hours (i) to inspect and examine the Books and Records and the Collateral,
(ii) during the existence of an Event of Default, to communicate directly with
any and all Account Debtors to verify the existence and terms of Collateral, and
(iii) to check, test, and appraise the Collateral, or any portion thereof, in
order to verify Loan Parties’ financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral, and Loan Parties
shall permit any designated representative of Lender (which shall include
Lender) to visit and inspect any of the properties of Loan Parties to inspect
and to discuss its finances and properties and Collateral, during normal
business hours. Without limiting the provisions of Section 6.10, each of
Borrower and Parent shall, with respect to any Collateral owned, leased or
otherwise controlled by it, upon reasonable prior appointment during normal
business hours, will:

 

(i) provide access to such Collateral to Lender and its officers, employees and
agents, as frequently as is commercially reasonable or, at any time an Event of
Default exists, as frequently as Lender determines to be appropriate;

 

(ii) permit Lender or any of its officers, employees and agents to inspect,
audit and make extracts and copies from all of such Loan Party’s Books and
Records; and

 

(iii) permit Lender to inspect, review, evaluate and make physical verifications
and appraisals of the Inventory and other Collateral in any manner and through
any means that Lender considers reasonably advisable, and such Loan Party agrees
to render to Lender, at Borrower’ sole cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto;

 

provided that, if an Event of Default shall have occurred and be continuing, no
advance notice (whether during normal business hours or otherwise) shall be
required, and Lender shall have access at any and all times.

 

(e) Beyond the exercise of reasonable care to assure the safe custody of
Collateral in Lender’s possession and the accounting for moneys actually
received by Lender hereunder, Lender shall not have any duty or liability to
exercise or preserve any rights, privileges or powers pertaining to the
Collateral.

 

(f) Parent and Borrower hereby represent and warrant that the Equity Interests
of Borrower included in the Collateral are uncertificated limited liability
interests. Borrower covenants and agrees not to amend its articles of
organization or other charter documents or its operating agreement to provide
for certificated Equity Interests. Parent and Borrower hereby consent to (i) the
pledge and Lien granted to Lender hereunder in all the outstanding Equity
Interests of Borrower, (ii) the acquisition and ownership of any or all such
Equity Interests by Lender (or its assignee(s)) and the admission of Lender (or
its assignee(s)) as member(s) of Borrower, and (iii) the acquisition and
ownership of any or all such Equity Interests by the purchaser(s) thereof and
the admission of such purchaser(s) as member(s) of Borrower if such Equity
Interests are sold under UCC Section 9-610. Parent and Borrower shall take any
necessary or appropriate action under Borrower’s articles of organization,
operating agreement or applicable Law to confirm the foregoing, including
recording the pledge and Lien in the Books and Records of Borrower. The
foregoing notwithstanding, unless and until an Event of Default has occurred and
is continuing or if an Event of Default would result therefrom, any
distributions on or in respect of such Equity Interests may be made to Parent if
and to the extent otherwise permitted by Section 7.06.

 



24

 

 

Section 3.03. Grant of License to Use Intellectual Property Collateral;
Additional Intellectual Property.

 

Each of Borrower and Parent hereby grants to Lender an irrevocable,
non-exclusive license, exercisable upon the occurrence and during the
continuance of an Event of Default without payment of royalty or other
compensation to it, to use, transfer, license or sublicense any Intellectual
Property now owned, licensed to, or hereafter acquired by it, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, and represents,
promises and agrees that any such license or sublicense is not and will not be
in conflict with the contractual or commercial rights of any third Person or
applicable Laws; provided that such license will terminate on the date on which
all Obligations (other than Unasserted Obligations) are paid in full; provided
further that, upon the request of Lender, Borrower and Parent will use
reasonable commercial efforts to obtain from any third party a security interest
in any license of Intellectual Property granted by such third party to it. In
addition, on such periodic basis as Lender shall require, Borrower and Parent
shall: provide Lender with a report of all new patentable, copyrightable, or
trademarkable materials acquired or generated by it during the prior period; and
(ii) cause to be prepared, executed, and delivered to Lender supplemental
schedules to the applicable Collateral Documents to identify such Intellectual
Property as being subject to the security interests created thereunder.

 

Section 3.04. Authorization to File Financing Statements.

 

Each of Borrower and Parent hereby authorizes Lender to file, without notice to
any Loan Party, financing statements under the Uniform Commercial Code with all
appropriate jurisdictions to perfect, maintain, preserve or protect Lender’s
interest or rights hereunder or any Collateral Document in the Collateral,
including a notice that any disposition of all or any such collateral that is
not otherwise permitted hereunder, whether by any Loan Party or any other
Person, shall be deemed to violate the rights of Lender hereunder and under
applicable Laws. Without limiting the generality of the foregoing, each of
Borrower and Parent hereby: (a) authorizes Lender to file, without notice to any
Loan Party, financing statements under the Uniform Commercial Code with all
appropriate jurisdictions listing all assets or all personal property as the
collateral covered by such financing statements; and (b) ratifies and approves
the filing of any financing statements by or on behalf of Lender prior to the
Effective Date against Borrower or Parent, as the case may be, and listing the
Collateral or all assets or all personal property of such Loan Party as the
collateral covered by such financing statements.

 

ARTICLE IV.

Conditions PRECEDENT

 

Section 4.01. Conditions Precedent To Effectiveness.

 

This Agreement shall become binding on the parties hereto upon, and the
obligation of Lender to make any Loan hereunder is subject to, the satisfaction
of the following conditions precedent (all Loan Documents and other documents to
be delivered to Lender or any other Lender pursuant to this Section 4.01 shall
be subject to prior approval as to form and substance (including as to results)
by Lender, with delivery by Lender of its signature page to this Agreement
evidencing acknowledgment that the conditions set forth in this Section 4.01
have been satisfied, unless otherwise waived in writing):

 

(a) Receipt of Certain Documents and Assurances. Lender shall have had delivered
to it all of the following, each of which shall be, unless otherwise specified
herein or otherwise required by Lender, originals (or telefacsimiles or portable
document format versions thereof, each, to the extent to be executed by a Loan
Party, properly executed by a Responsible Officer of such Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date), all in sufficient number as Lender shall
separately identify:

 

(i) counterparts of: (A) this Agreement, duly executed by each of the parties
hereto; (B) the Mortgage and the Assignment of Leases and Rents, each duly
executed by Borrower; (D) the Environmental Indemnity duly executed by each of
the parties hereto, and (E) the Note executed by Borrower;

 

(ii) if requested by Lender, an Equity Pledge Agreement, duly executed by the
Equity Holder Pledgors;

 



25

 

 

(iii) counterparts of each of the other Loan Documents (including all applicable
other Collateral Documents), duly executed by each of the parties thereto, as
requested by Lender:

 

(A) any certificated securities representing shares of Equity Interests owned by
or on behalf of any Loan Party constituting Collateral as of the Effective Date,
together with undated stock powers (or their equivalent) with respect thereto
executed in blank;

 

(B) any promissory notes and other instruments evidencing all loan, advances and
other debt owed or owing to any Loan Party constituting Collateral as of the
Effective Date, together with undated instruments of transfer with respect
thereto executed in blank;

 

(C) all other documents, including Uniform Commercial Code financing statements,
required by applicable Laws or reasonably requested by Lender to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Collateral Documents existing on the Effective Date; and

 

(D) the results of a search of the Uniform Commercial Code (or equivalent)
filings made and tax and judgment lien searches with respect to each of the Loan
Parties (other than Cosman) in the jurisdictions required by Lender and copies
of the financing statements (or similar documents) disclosed by such searches
and evidence reasonably satisfactory to Lender that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 7.01 or
have been otherwise appropriately released or terminated;

 

(iv) such certificates of resolutions or other action, incumbency certificates
or other certificates of Responsible Officers of each Loan Party that is not a
natural person as Lender may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with the Loan Documents to which such Loan
Party is a party;

 

(v) such documents and certifications as Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in: (A) the State of its jurisdiction of organization or formation; and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vi) a certificate of a Responsible Officer of Borrower either: (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect; or (B) stating that no
such consents, licenses or approvals are so required;

 

(vii) the Warrant duly executed and delivered by Parent;

 

(viii) reserved;

 

(ix) evidence that all other insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

 

(x) evidence that: (A) all commitments under any secured facilities not
otherwise permitted under Section 7.03 have been terminated not later than the
Effective Date, and all outstanding amounts thereunder paid in full; and (B) all
Liens securing obligations under any secured facilities not otherwise permitted
under Section 7.03 have been released and terminated not later than the
Effective Date;

 

(xi) all documentation and other information required by regulatory authorities
under Anti-Terrorism Laws, Money Laundering Laws and “know your customer” Laws
shall have been supplied to Lender, including a duly executed W-9 tax form (or
other applicable tax form) for each Loan Party;

 



26

 

 

(xii) a loan policy of title insurance (together with an insured closing
protection letter) insuring the Mortgage, for the full amount of the Obligations
as a first Lien on the title of the Facility;

 

(xiii) an ALTA Survey of the Facility, certified to Lender;

 

(xiv) a Phase I environmental assessment report of the Facility in form and
substance satisfactory to Lender and prepared by an environmental firm
acceptable to Lender;

 

(xv) evidence of its property and/or builder’s risk insurance on Form ACORD 28,
which shall name Lender and its successors and assigns, as their respective
interests may appear, as mortgagee, lender loss payee on a primary,
non-contributory basis;

 

(xvi) agreements or other documentation, in form and substance acceptable to
Lender, confirming the consent of the IDA to the Loan and the related
transactions (including the granting of the Liens in favor of Lender pursuant
hereto and under the Mortgage and the other Collateral Documents) and the
subordination, to the extent set forth therein, of the rights and interests of
the IDA under the IDA Project documents to the Liens in favor of Lender granted
pursuant hereto and under the Collateral Documents;

 

(xvii) evidence and certifications from each applicable Governmental Authority
that the Facility is in compliance with all applicable zoning, land development,
building, safety, fire and other laws, ordinances, codes and regulations, and
that no notices of any uncorrected violations are outstanding;

 

(xviii) evidence in form satisfactory to Lender that at least $1,500,000 has
been contributed to the equity of Borrower;

 

(xix) evidence, in form and substance satisfactory to Lender, that the
Acquisition Agreement and the other Acquisition Documents have been duly
executed and delivered by and to the appropriate parties thereto and the
transactions contemplated under the terms of the Acquisition Agreement have been
consummated prior to or contemporaneously with the execution of this Agreement;

 

(xx) a certificate, in form and substance satisfactory to Lender from a
Responsible Officer of Borrower dated as of the Effective Date stating that, to
the best of his or her knowledge after due inquiry that, immediately after
giving effect to the Acquisition, the transactions contemplated hereunder and
under the Acquisition Agreement, Borrower is Solvent; and

 

(xxi) such other assurances, certificates, documents, consents, reports or
opinions as Lender or any other Lender may reasonably require.

 

(b) Reserved.

 

(c) Truth and Correctness of Representations and Warranties; No Default. The
representations and warranties of Borrower and each other Loan Party contained
in Article V or any other Loan Document, or that are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date. No Default shall
then exist or shall result, or could reasonably be expected to result, from the
use of proceeds of the Loan on the Effective Date.

 

(d) Payment of Fees. Borrower shall have paid all fees required to be paid to
Lender on or before the Effective Date, except as otherwise expressly provided
herein.

 

(e) Other Matters. Lender shall have received, in form and substance
satisfactory to it, such other assurances, documents or consents related to the
foregoing as Lender may reasonably require.

 

Section 4.02. Reserved.

 



27

 

 

ARTICLE V.

Representations and Warranties

 

Each Loan Party represents and warrants to Lender that, except as disclosed on
the Disclosure Schedule:

 

Section 5.01. Corporate Existence and Power.

 

Each of the Loan Parties (other than, with respect to Section 5.01(a) and
Section 5.01(c), any Loan Party who is a natural person): (a) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation (subject to such changes after the date hereof as are
permitted under the Loan Documents); (b) has the power and authority and all
governmental licenses, authorizations, consents and approvals: (i) to own its
assets and carry on its business, except to the extent that any failure to have
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect; and (ii) to execute, deliver, and perform its obligations under the Loan
Documents to which each is a party; and (c) is duly qualified as a foreign
corporation, partnership or limited liability company, as applicable, and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, leasing or operation of property or the conduct of its business
requires such qualification or license, except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect. Attis
Biodiesel Fulton, LLC, a Georgia limited liability company, is a wholly-owned
subsidiary of Parent which has not engaged in any active business operations and
does not own any material assets.

 

Section 5.02. Corporate Authorization; No Contravention.

 

The execution and delivery by each of the Loan Parties (to the extent any such
Subsidiary is party hereto or to any other Loan Document) of, and the
performance by each of the Loan Parties of its obligations under, each Loan
Document to which such Person is party have been (other than in the case of a
Loan Party who is a natural person) duly authorized by all necessary corporate
or other organizational action, and do not and will not: (a) other than in the
case of a Loan Party who is a natural person, contravene the terms of any of
such Person’s Organizational Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under: (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any
Subsidiary thereof or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each of the Loan Parties are in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that any failure to be in compliance could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any Subsidiary
thereof is a party to or is bound by any Contractual Obligation, or is subject
to any restriction in any Organizational Document, or any requirement of Law,
which could reasonably be expected to have a Material Adverse Effect. Borrower
has not engaged in any business activity or operations other than in connection
with its organization, routine corporate formalities and the Acquisition.

 

Section 5.03. Governmental Authorization; Compliance with Laws.

 

(a) Governmental Authorizations. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution and delivery by any Loan
Party of, or the performance by any Loan Party of its obligations under, any
Loan Document to which it is a party other than (i) such as have been obtained
or made and are in full force and effect or (ii) filings necessary to perfect
Liens created by the Loan Documents. Each Loan Party has all approvals, permits
and authorizations issued by any Governmental Authority having jurisdiction and
required for the operation of its business and the use of the Facility and is
compliance therewith.

 



28

 

 

(b) Compliance with Laws. Loan Parties and each Subsidiary thereof are in
compliance in all respects with the requirements of all Laws and all Orders
applicable to it or to its properties, except in such instances in which:
(i) such requirement of Law or Order is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Notwithstanding the foregoing:

 

(A) no Loan Party that is organized in the United States: (1) is, or is
controlled by or is acting on behalf of, a Restricted Party; (2) has received
funds or other property from a Restricted Party; or (3) is in breach of or, to
Loan Parties’ knowledge, is the subject of any action or investigation under any
Anti-Terrorism Law;

 

(B) Loan Parties and each Subsidiary thereof, and to Loan Parties’ knowledge,
each other Loan Party, has taken reasonable measures to ensure compliance with
the Anti-Terrorism Laws;

 

(C) the operations of Loan Parties and their Subsidiaries are and have been
conducted at all times in compliance with applicable Anti-Terrorism Laws and
Money Laundering Laws and without violation of the Sanctions, and Loan Parties
and their Subsidiaries have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith; and

 

(D) neither Loan Parties nor any of their Subsidiaries (or, to the knowledge of
Loan Parties, any director, officer, employee, agent, affiliate or
representative of Loan Parties or any of their Subsidiaries) is a Person
currently the subject of any Sanctions, and neither Loan Parties nor any of
their Subsidiaries is located, organized or resident in a country or territory
that is the subject of any Sanctions. Each Loan Party represents that it will
not directly or indirectly use the proceeds of any Credit Extension to fund any
activities of or business with any Restricted Party or in any other manner that
would result in a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor or otherwise) of any
Sanctions.

 

(c) Certain Actions. No Loan Party is engaged in or has engaged in any course of
conduct that could subject any of their respective properties to any Lien,
seizure or other forfeiture under any racketeer influenced and corrupt
organizations law, whether civil or criminal, or other similar Laws.

 

Section 5.04. Binding Effect.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforceability may be limited by applicable Bankruptcy Laws or other
Laws of general application effecting enforcements of creditors’ rights or
general principles of equity.

 

Section 5.05. Litigation.

 

There are no Proceedings, claims or disputes pending, or to the knowledge of
Loan Parties, threatened, against any Loan Party or any Subsidiary of Parent
that: (a) purport to affect or pertain to any Loan Document or any of the
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect. No Order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this any Loan Document, or directing that the
transactions provided for therein not be consummated as therein provided.

 

Section 5.06. No Defaults.

 

No Default exists or could reasonably be expected to result from the incurring
of any Obligations by any Loan Party or from the grant and perfection of the
Liens upon the Collateral in favor of Lender. As of the Effective Date, no Loan
Party is in default under or with respect to any Contractual Obligation in any
respect that, individually or together with all such defaults, could reasonably
be expected to have a Material Adverse Effect, or that would, if such default
had occurred after the Effective Date, create an Event of Default under
Section 8.01(e).

 



29

 

 

Section 5.07. Employee Benefit Plans.

 

(a) Compliance with ERISA Generally. Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other applicable Laws. Each Plan
which is intended to qualify under subsection 401(a) of the Code either (i) has
obtained from the IRS a favorable determination letter from the IRS as to its
qualified status under the Code, or the expiration of the requisite period under
applicable regulations promulgated by the IRS under the Code or IRS
pronouncements in which to apply for such determination letter and to make any
amendments necessary to obtain a favorable determination has not occurred, or
(ii) has been established under a prototype plan for which an IRS opinion letter
has been obtained by the plan sponsor and is valid as to the adopting employer,
and nothing has occurred that would cause the loss of such qualification.

 

(b) No Actions. There are no pending or, to the knowledge of Loan Parties,
Proceedings, claims, or actions by any Governmental Authority, with respect to
any Plan. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.

 

(c) Certain Events. (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; and (iii) no
event or circumstance has occurred or exists that, if such event or circumstance
had occurred or arisen after the Effective Date, would create an Event of
Default under Section 8.01(i).

 

Section 5.08. Use of Proceeds.

 

Borrower is using the proceeds of the Loan solely to pay a portion of the
purchase price payable by Borrower under the Acquisition Agreement, to pay
related transaction fees and expenses, and for working capital and general
corporate purposes permitted hereunder.

 

Section 5.09. Title to Properties.

 

Loan Parties and each Subsidiary of Parent have good record and marketable title
in fee simple to, or valid leasehold interests in, or valid rights to use
(including easements) all real property, including the Facility, necessary to
the ordinary conduct of their respective businesses, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Section 5.10. Taxes.

 

Each Loan Party and each Subsidiary of Parent have filed all Tax Returns
required to be filed, and have paid all Taxes when due, regardless of whether
shown on any Tax Return. There is no proposed tax assessment against any Loan
Party or Subsidiary of Parent. Each Loan Party and each Subsidiary of Parent
have made adequate provision in accordance with GAAP for all Taxes not yet due
and payable. No Loan Party nor any Subsidiary of Parent is currently a party of
any tax audit, proceeding or controversy or knows of any proposed Tax assessment
against it that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings and with
respect to which it has made adequate reserves in conformity with GAAP.

 

Section 5.11. Reserved.

 

Section 5.12. Environmental Matters.

 

Loan Parties conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and properties (and the business, operations and properties
of each of its Subsidiaries), and as a result thereof Loan Parties have
reasonably concluded that such compliance with Environmental Laws and resolution
of Environmental Claims, individually or in the aggregate, do not, and could not
reasonably be expected to, result in liabilities in excess of the Threshold
Amount.

 



30

 

 

Section 5.13. Margin Regulations; Regulated Entities.

 

Neither Loan Parties nor any Subsidiary thereof is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. None
of the Loan Parties, any Subsidiary thereof or any Person controlling Loan
Parties is an “investment company” within the meaning of the Investment Company
Act of 1940. Loan Parties are not subject to regulation under the Federal Power
Act, any state public utilities code or any other federal or state statute or
regulation limiting its ability to incur Debt.

 

Section 5.14. Swap Obligations.

 

No Loan Party nor any Subsidiary of Parent has incurred any outstanding
obligations under any Swap Contracts, other than obligations under Swap
Contracts expressly permitted hereby. Each Loan Party and each Subsidiary of
Parent have voluntarily entered into each Swap Contract to which it is a party
based upon its own independent assessment of its consolidated assets,
liabilities and commitments, in each case as an appropriate means of mitigating
and managing risks associated with such matters, and has not relied on any swap
counterparty or any Affiliate of any swap counterparty in determining whether to
enter into any Swap Contract.

 

Section 5.15. Intellectual Property.

 

Borrower, each Subsidiary thereof and each other Loan Party owns or is licensed
or otherwise has the right to use all of the Intellectual Property and other
rights that are reasonably necessary for the operation of their respective
businesses, except for those the failure of which to own or license could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the best knowledge of the Loan Parties, the use of such
Intellectual Property by Borrower and its Subsidiaries and the operation of
their respective businesses do not infringe any valid and enforceable
intellectual property rights of any other Person, except to the extent any such
infringement could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by Borrower or any Subsidiary thereof infringes
upon any rights held by any other Person, except to the extent any such
infringement could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of Loan Parties, threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of Loan Parties,
proposed, which could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 5.16. Equity Interests and Investment Held by Loan Parties; Equity
Interests in Loan Parties.

 

As of the Effective Date: (a) Parent has no Subsidiary other than those listed
on the Disclosure Schedule; and (b) Parent holds no Equity Interest in any other
Person or Investments in any other Person, other than those specifically
disclosed on the Disclosure Schedule; and (c) the holders of all Equity
Interests in Borrower and Parent are those listed on the Disclosure Schedule.
All of the outstanding Equity Interests in Borrower and Parent thereof have been
validly issued and are fully paid and nonassessable.

 

Section 5.17. Insurance.

 

The properties of each Loan Party (other than any Loan Party who is a natural
person) are insured with financially sound and reputable insurance companies
that are not Affiliates of any of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Party or its Subsidiary operates.

 



31

 

 

Section 5.18. Collateral and Collateral Documents.

 

(a) Enforceable and Perfected Security Interest. The provisions of this
Agreement and each of the other Collateral Documents, when delivered, are
effective to create in favor of Lender a valid and enforceable Lien in all
right, title, and interest of Borrower or Parent, as the case may be, in the
collateral described therein. Each such Lien in favor of Lender, to the extent
the same may be perfected by the filing of a Uniform Commercial Code financing
statement or by control (within the meaning of the Uniform Commercial Code),
has, except as otherwise expressly provided in any Collateral Document, been
perfected. Except as otherwise expressly provided herein or in any other
Collateral Document, each Lien in the Collateral described in any Collateral
Document, constitutes a perfected, first-priority Lien in the subject Collateral
(subject to Permitted Liens having priority by operation of law and except to
the extent otherwise expressly provided in any Loan Document or expressly agreed
to in writing by Lender), subject to no Liens other than Permitted Liens.

 

(b) Truth and Correctness of Representations and Warranties. All representations
and warranties of each Loan Party in each Collateral Document are true and
correct, provided that, if such representations and warranties expressly relate
solely to a specified date, then such representations and warranties were true
and correct as of such specified date.

 

Section 5.19. Labor Relations.

 

There are no strikes, lockouts or other material labor disputes against Loan
Parties or any Subsidiary thereof, or to the knowledge of Loan Parties,
threatened against or affecting Loan Parties or any Subsidiary thereof, and no
significant unfair labor practice complaint is pending against Loan Parties or
any Subsidiary thereof or, to the knowledge of Loan Parties, threatened against
any of them before any Governmental Authority, in each case that could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
the Disclosure Schedule: (a) Loan Parties are not a party to any collective
bargaining agreements or contracts; and (b) no union representation exists and,
to the knowledge of Loan Parties, no union organizing activities are taking
place on any of the properties owned or operated by Loan Parties or any of their
Subsidiaries.

 

Section 5.20. Solvency.

 

After giving effect to the Acquisition, the transactions contemplated hereunder
and under the Acquisition Agreement, Borrower is Solvent and Loan Parties on a
consolidated basis are Solvent.

 

Section 5.21. Matters Relating to the Facility.

 

(a) Compliance; Zoning. Loan Parties have complied with all Laws and all
recorded instruments affecting the Facility. The use of the Facility complies
with all Laws and Loan Parties have provided to Lender evidence of such
compliance.

 

(b) Utilities. To the best of Loan Parties’ knowledge, all utility services
necessary for the full development, construction, equipping and operation of the
Improvements are available at no cost or expenses and at the title lines of the
Facility (or, if they pass through adjoining private land, in accordance with
valid public or unencumbered private easements which inure to the benefit of
Loan Parties and run with the Facility) including, without limitation, public
sanitary sewer service, storm sewers, public water, electricity, gas and
telephone service. To the best of Loan Parties’ knowledge, all such utility
services are non-interruptible. All permits and approvals have been obtained or
are available so that the Improvements may be connected to the sanitary sewer
service, which sanitary sewer service shall be available to the full extent
required for the full operation of the Improvements and shall permit the
discharge of sewage for the types and amounts anticipated to be produced from
the Facility.

 



32

 

 

Section 5.22. Full Disclosure.

 

To the knowledge of Loan Parties after due inquiry of each Responsible Officer
of Loan Parties, none of the representations or warranties made by any Loan
Party in the Loan Documents to which it is a party as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of any Loan Party in connection with the Loan Documents
(including the disclosure materials delivered by or on behalf of any Loan Party
to Lender (or any of the foregoing Persons) prior to the Effective Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered; provided that, with respect to any projections
and forecasts provided by Loan Parties (whether with respect of Borrower or any
other Loan Party): (a) Loan Parties represent that such projections and
forecasts were prepared in good faith based upon assumptions believed to be
reasonable at the time of the preparation thereof; and (b) Lender acknowledge
that such projections and forecasts are not to be viewed as facts and that
actual results during the period or periods covered thereby may differ from the
projected or forecasted results.

 

Section 5.23. Interrelated businesses.

 

Borrower and Guarantors make up a related organization of various entities
constituting an overall economic and business enterprise such that any benefit
from the Loan or other financial accommodations hereunder received by any one of
them benefits the others. Loan Parties render services to or for the benefit of
other Loan Parties, purchase or sell and supply goods to or from or for the
benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Loan Parties and provide
administrative, marketing, payroll and management services to or for the benefit
of the other Loan Parties, as the case may be. Loan Parties have the same chief
executive office, certain centralized accounting and legal services, certain
common officers, directors and/or managers.

 

Section 5.24. Consummation of the Acquisition.

 

(a) The Acquisition Agreement and the transactions contemplated thereunder have
been duly executed, delivered and performed in accordance with their terms by
the respective parties thereto in all respects, including the fulfillment (not
merely the waiver, except as may be disclosed to Lender and consented to in
writing by Lender in its good faith credit judgment, reasonably exercised) of
all conditions precedent set forth therein and giving effect to the terms of the
Acquisition Agreement and the assignments to be executed and delivered by
Seller, Borrower has acquired and has good and marketable title to the Facility
and the related business operations, free and clear of all claims, liens,
pledges and encumbrances of any kind.

 

(b) All actions and proceedings required by the Acquisition Agreement,
applicable law or regulation have been taken and the transactions required
thereunder have been duly and validly taken and consummated.

 

(c) No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Acquisition Agreement and no governmental or other action or proceeding
has been threatened or commenced, seeking any injunction, restraining order or
other order which seeks to void or otherwise modify the transactions described
in the Acquisition Agreement.

 

(d) Borrower has delivered, or caused to be delivered, to Lender true, correct
and complete copies of the Acquisition Agreement and the other Acquisition
Documents.

 

ARTICLE VI.

Affirmative Covenants

 

So long as any Obligations (other than Unasserted Obligations) have not been
repaid in full:

 

Section 6.01. Financial Statements.

 

Borrower shall deliver or shall cause to be delivered to Lender:

 

(a) Reserved.

 



33

 

 

(b) Fiscal Month Financial Statements. As soon as available, but in any event
within thirty (30) days after the end of each Fiscal Month (including the last
Fiscal Month of each Fiscal Quarter and of each Fiscal Year), unaudited
consolidated balance sheets for Attis and its Subsidiaries and for Parent and
its Subsidiaries as at the end of such Fiscal Month, and the related
consolidated statements of income or operations, shareholders’ (or members’)
equity and cash flows for such Fiscal Month and the portion of the Fiscal Year
then ended (setting forth, in each case in comparative form, (i) the figures for
the corresponding portion of the previous Fiscal Year (if applicable) and (ii)
the figures from the corresponding portion of Loan Parties’ budget for the
current Fiscal Year), all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and

 

(c) Collateral and Other Reporting. Provide Lender with the following documents
at the following times in form satisfactory to Lender:

 

  Monthly (or more frequently if so requested by Lender): (i) not later than
thirty (30) days after each Fiscal Month: (A) accounts receivable listings and
agings and Inventory reports for the preceding Fiscal Month; and (B) accounts
payable listings and agings as at the preceding Fiscal month end; and          
  (ii) not later than thirty (30) after each Fiscal Month: a schedule including
each new customer added in such month, each existing customer lost in such month
and, as to each of such new customers and lost customers, the revenues
associated with each such customer in such Fiscal Month (and in the case of a
customer that has been lost, such revenues of that customer in the preceding
Fiscal Month); and             (iii)  not later than thirty (30) after each
Fiscal Month: an updated sales pipeline for the preceding month; and            
(iv) such additional reports as may reasonably be requested by Lender

 

Section 6.02. Certificates; Other Information.

 

Loan Parties shall deliver or cause to be delivered to Lender:

 

(a) Equity Interest Holder Reports and Certain Public Filings. If and when
applicable, promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
holders of Equity Interests of Attis, Parent or any Subsidiary of Parent and
copies of all annual, regular, periodic and special reports and registration
statements that Attis may file or be required to file with the Securities and
Exchange Commission under Section 13 or Section 15(d) of the Exchange Act, and,
in each case, not otherwise required to be delivered to Lender pursuant hereto;

 

(b) Debt Holder Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
pursuant to the terms of any indenture, loan or credit or similar agreement that
are not otherwise required to be furnished to Lender pursuant to Section 6.01 or
any other clause of this Section 6.02 (subject to appropriate confidentiality,
as applicable);

 

(c) Materials from or to Governmental Authorities. Promptly, and in any event
within five (5) Business Days after receipt thereof by any Loan Party, copies of
each material notice or other correspondence received from, or delivered to, any
Governmental Authority concerning any investigation or possible investigation or
other inquiry by such agency regarding any material financial or other material
operational results of any Loan Party or any Subsidiary thereof;

 



34

 

 

(d) Changes in Officers and Directors. Promptly, and in any event within five
(5) Business Days of a Responsible Officer of Borrower becoming aware thereof,
written notice of any change in the Persons constituting any of the officers,
directors or managers of any Loan Party;

 

(e) Tax Returns. No later than five (5) Business Days after the date they are
required to be filed (subject to any permitted extensions), copies of the
executed and dated federal income tax returns of Loan Parties and each of their
Subsidiaries and all related schedules, and copies of any extension requests;
and

 

(f) Additional Information. Promptly upon (but no later than three (3) Business
Days after) request therefor by Lender, such additional information regarding
the business or the financial or corporate affairs of any Loan Party or any
Subsidiary of Parent or the compliance by Loan Parties or any Subsidiary of
Parent with the terms of the Loan Documents as Lender may from time to time
reasonably request.

 

Section 6.03. Notices.

 

Each Loan Party shall, upon any Responsible Officer of such Loan Party becoming
aware thereof, promptly notify Lender in writing of:

 

(a) Defaults. The occurrence of any Default;

 

(b) Matters Involving a Material Adverse Effect. Any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect, including
any such matter arising from: (i) any breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, Proceeding or suspension between any Loan Party or
any Subsidiary thereof and any Governmental Authority; (iii) the commencement
of, or any material development in, any Proceeding affecting any Loan Party or
any Subsidiary thereof, including pursuant to any applicable Environmental Laws;
or (iv) the loss of all or any material portion of the Collateral;

 

(c) ERISA Events. The occurrence of any ERISA Event (together with a copy of any
notice to or from the PBGC regarding such ERISA Event);

 

(d) Swap Contracts. Upon request from time to time of Lender, the swap
termination values thereof, together with a description of the method by which
such values were determined, relating to any then-outstanding Swap Contracts to
which any Loan Party is a party;

 

(e) Labor Controversies. Any material labor controversy resulting in or
threatening to result in any strike, work stoppage, boycott, shutdown or other
material labor disruption against or involving any Loan Party or any Subsidiary
thereof;

 

(f) Financial Matters. Any material change in accounting policies or financial
reporting practices by any Loan Party;

 

(g) Certain Dispositions. Any material Disposition other than in the ordinary
course of business of Collateral, or the incurrence of any Contractual
Obligations with respect to any Disposition of collateral the subject of any
Collateral Document, contemplated by: (i) Section 7.05(e) or Section 7.05(f); or
(ii) Section 7.05(a) or Section 7.05(h) if the aggregate cash and non-cash
consideration (including assumption of Debt) in connection with such Disposition
is (or could reasonably be expected to become) $500,000,00) or more, which
notice shall identify the related purchaser(s), the anticipated closing date of
such Disposition and the aggregate cash and non-cash consideration (including
assumption of Debt) to be paid in connection with such Disposition; and

 

(h) Material Contracts. Any termination (other than termination upon expiry of
the stated term of the agreement) or loss of a Material Contract, any default or
event of default (however defined) under a Material Contract that gives the
non-defaulting party the right to terminate such Material Contract, or any
modification, amendment, or supplement to a Material Contract that reduces the
aggregate expected revenue from such Material Contract in any Fiscal Year by an
amount equal to or greater than $500,000.

 



35

 

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, Loan Parties (or the other
applicable Person) has taken or proposes to take with respect thereto. Each
notice given pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
(or could reasonably be expected to be) breached or violated.

 

Section 6.04. Payment of Certain Obligations.

 

Each Loan Party (other than Cosman) will pay in full before delinquency or
before the expiration of any extension period all Taxes imposed, levied, or
assessed against it, or any of its assets or in respect of any of its income,
businesses, or franchises, except to the extent that the validity of such
governmental assessment or Tax is the subject of a Permitted Protest. Each Loan
Party (other than Cosman) will: (a) timely and correctly file all Tax Returns
required to be filed by it; and (b) withhold, collect and remit all Taxes that
it is required to collect, withhold or remit.

 

Section 6.05. Preservation of Existence, Etc.

 

Loan Parties (other than Cosman) shall to: (a) preserve, renew and maintain in
full force and effect their respective legal existence and good standing under
the Laws of the jurisdiction of their organization except in a transaction
expressly permitted by Section 7.04 or Section 7.05; (b) take all reasonable
actions to maintain all rights, privileges, Permits, licenses and franchises
necessary or desirable in the normal conduct of their respective businesses,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities; and (d) preserve or
renew all of their respective registered Intellectual Property, the
non-preservation of which would have or could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.06. Maintenance of Properties.

 

Parent shall and shall cause each of its Subsidiaries to: (a) maintain, preserve
and protect all of their respective material properties and material equipment
necessary to the operation of their respective businesses in good working order
and condition, ordinary wear and tear and permitted Dispositions hereunder
excepted; (b) make all commercially reasonable repairs thereto and renewals and
replacements thereof; in each of the foregoing clauses (a) and (b), except where
the failure to do so does not have and could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) operate the facilities owned, leased or operated by such Person now or in
the future in a manner consistent with Environmental Laws, zoning codes,
contractual requirements and applicable prevailing industry standards in the
locations where the properties exist from time to time, except to the extent
failure to do so does not and could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party shall maintain all records required to
be maintained by all applicable Environmental Laws.

 

Section 6.07. Maintenance of Insurance.

 

Parent shall and shall cause its Subsidiaries to maintain, with financially
sound and reputable insurance companies not Affiliates of any Loan Party,
insurance with respect to their respective properties and businesses against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons. All
property policies shall have Lender’s loss payable endorsement showing Lender as
primary loss payee and waive subrogation against Lender, and all liability
policies shall show Lender, or have endorsements showing Lender, as an
additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Lender at
least thirty (30) days’ notice before canceling, amending, or declining to renew
its policy and ten (10) days’ notice of any non-payment of premiums. At Lender’s
request, Parent shall deliver certified copies of all of the insurance policies
of Parent and its Subsidiaries and evidence of all premium payments. Subject to
the provisions hereof, proceeds payable under any policy shall, during the
existence of an Event of Default, be payable to Lender on account of the
Obligations. If any Loan Party fails to obtain insurance as required under this
Section 6.07 or to pay any amount or furnish any required proof of payment to
third persons and Lender, Lender may make all or part of such payments or obtain
such insurance policies required in this Section 6.07 and take any action under
the policies that Lender deem necessary or prudent.

 



36

 

 

Section 6.08. Compliance with Laws.

 

Loan Parties shall and shall cause each of their respective Subsidiaries to
comply in all material respects with the requirements of all Laws and all Orders
applicable to them or to their respective properties or businesses, except in
such instances in which: (a) such requirement of Law or Order is being contested
in good faith by appropriate Proceedings timely instituted and diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.09. Books and Records.

 

Loan Parties shall: (a) maintain proper Books and Records, in which full, true
and correct (in all material respects) entries in conformity with GAAP
consistently applied are made of all financial transactions and matters
involving their respective properties and businesses; and (b) maintain such
Books and Records in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over them, as the case may
be.

 

Section 6.10. Inspection Rights; Lender Meetings.

 

Loan Parties shall permit representatives and independent contractors of Lender
to visit and inspect any of their respective properties, including, without
limitation, the Facility to examine their corporate, financial and operating
records, and make copies thereof or abstracts therefrom, to examine and audit
the Collateral and to discuss their respective affairs, finances and accounts
with their respective directors, officers, members, managers and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice (which the
parties contemplate to be at least two (2) days advance notice, other than under
exigent circumstances as determined in Lender’s reasonable judgment, where less
than two (2) days advance notice may be given) to such Person; provided that,
unless an Event of Default exists, the cost of only two examinations and audits
of the Collateral per calendar year shall be borne by Borrower at the then
applicable rate charged by Lender (which rate is subject to change from time to
time and is currently One Thousand Dollars ($1,000) per eight hour day
(including travel time) per analyst), plus actual and reasonable out of pocket
expenses; provided further that, when an Event of Default exists, Lender (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of Borrower at any time and without advance notice and as many
times as Lender may require. Loan Parties shall cause senior management to hold
meetings with Lender in person (if requested by Lender), on a monthly basis, to
discuss the Loan Parties’ financial performance and projections. Loan Parties
shall reimburse Lender if (but only if) a Default then exists for all reasonable
out-of-pocket expenses incurred in connection with Lender’s attendance at such
meetings.

 

Section 6.11. Use of Proceeds.

 

Borrower shall use the proceeds of the Loan solely to pay a portion of the
purchase price payable by Borrower under the Acquisition Agreement, to pay
related transaction fees and expenses, and for working capital and general
corporate purposes permitted hereunder.

 

Section 6.12. Collateral Accounts and Excluded Accounts.

 

The Disclosure Schedule sets forth details with respect to all Collateral
Accounts and Excluded Accounts of Parent and its Subsidiaries in existence on
the Effective Date. Parent shall and shall cause each of its Subsidiaries to
provide Lender five (5) days (or such shorter period as Lender, in its sole
discretion, may otherwise agree) prior written notice before: (a) establishing
any Collateral Account or Excluded Account at or with any bank or other
financial institution; or (b) terminating or otherwise materially modifying any
Collateral Account or Excluded Account. In addition, for each Collateral Account
that Parent or any of its Subsidiaries at any time maintains, Loan Parties shall
(except to the extent specifically not required by Lender in writing) cause the
applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Lender’s Lien in such Collateral Account in accordance with the terms hereof and
the Collateral Documents.

 



37

 

 

Section 6.13. Reserved.

 

Section 6.14. Protection of Intellectual Property Rights.

 

Parent shall and shall cause each of its Subsidiaries to: (a) protect, defend
and maintain the validity and enforceability of their respective Intellectual
Property, except to the extent that the failure to do so does not and could not
reasonably be expected to result in a Material Adverse Effect; (b) promptly
advise Lender in writing of material infringements of their respective
Intellectual Property; and (c) not allow any Intellectual Property that is
material to the business of Parent or any of its Subsidiaries to be abandoned,
forfeited or dedicated to the public without Lender’s written consent.

 

Section 6.15. Litigation Cooperation.

 

Loan Parties shall make available to Lender, without expense to Lender, each
Loan Party and its officers, employees and agents and such Loan Party’s Books
and Records, to the extent that Lender may deem them reasonably necessary to
prosecute or defend any third-party Proceeding instituted by or against Lender
with respect to any collateral the subject of any Collateral Document or
relating to such Loan Party.

 

Section 6.16. ERISA Compliance.

 

Loan Parties shall comply and shall cause each of their respective Subsidiaries
to comply with the provisions of ERISA with respect to any Plans to which Loan
Parties or any such Subsidiary is a party as employer.

 

Section 6.17. Additional Items in Connection with the Facilities.

 

(a) Payment of Claims. Loan Parties shall pay and discharge all claims for labor
done and materials and services furnished, and shall take all other steps to
forestall the assertion of claims against or liens upon the Facility.

 

(b) Compliance with Laws and Agreements. Loan Parties shall comply with all Laws
and with all contracts, leases, agreements and restrictions pertaining to the
Facility.

 

Section 6.18. Post Closing Deliveries.

 

Borrower shall deliver:

 

(a) as requested by Lender, as soon as practicable and in any case within 30
days after request therefor, landlord waivers, in form and substance
satisfactory to Lender, executed by each landlord of any office or other real
property leased by Borrower or Parent, which evidences compliance with the terms
of the lease by landlord and Borrower or Parent, as the case may be, including
any outstanding amounts owed and commitments unsatisfied;

 

(b) as requested by Lender, as soon as practicable and in any case within 30
days after request therefor, a Collateral Access Agreement relating to
Collateral in the possession, custody or control of any Person other than a Loan
Party;

 

(c) as requested by Lender, as soon as practicable and in any case within 15
days after request therefor, a Control Agreement relating to the Operating
Account and each other requested Collateral Account;

 

(d) as requested by Lender, as soon as practicable and in any case within 10
days after request therefor, an Equity Pledge Agreement; covering any Equity
Interests included in the Collateral;

 

(e) prior to or on July 1, 2019, evidence of the issuance of the Key-Man Policy;

 



38

 

 

(f) such additional agreements and other documents as requested by Lender, as
soon as practicable and in any case within 15 days after request therefor,
evidencing and confirming the consent of the IDA to the Loan and the related
transactions (including the granting of the Liens in favor of Lender pursuant
hereto and under the Mortgage and the other Collateral Documents), and the
subordination, to the extent set forth therein, of the rights and interests of
the IDA under the IDA Project documents to the Liens in favor of Lender granted
pursuant hereto and under the Collateral Documents.

 

Section 6.19. Further Assurances.

 

Promptly upon the written request by Lender, Loan Parties shall take such
further acts (including the acknowledgment, execution, delivery, recordation,
filing and registering of documents) as may reasonably be required from time to
time to: (a) carry out more effectively the purposes of this Agreement or any
other Loan Document; (b) subject to the Liens created by any of the Collateral
Documents any of the properties, rights or interests covered by any of the
Collateral Documents or any other properties, rights or interests (including
real property) acquired by Loan Parties or any Subsidiary thereof following the
Effective Date; (c) perfect and maintain the validity, effectiveness and
priority of the Liens created or intended to be created by any of the Loan
Documents; and (d) better assure, convey, grant, assign, transfer, preserve,
protect and confirm to Lender the rights, remedies and privileges existing or
granted or now or hereafter intended to be granted to such Persons under any
Loan Document or other document executed in connection therewith. Without
limiting the generality of the foregoing, Loan Parties hereby agree that,
concurrently upon any Person becoming a Subsidiary of Parent (notwithstanding
any provision of this Agreement prohibiting the creation or acquisition of any
such Subsidiary) following the Effective Date, Loan Parties shall cause such
Person to: (i) enter into a joinder agreement or otherwise deliver a Guaranty;
and (ii) enter into such Collateral Documents as shall be required by Lender so
as to create, perfect and protect a Lien in favor of Lender in all of the
properties of such Person.

 

ARTICLE VII.

Negative Covenants

 

So long as any Obligations (other than Unasserted Obligations) have not been
repaid in full, Parent shall not and shall not permit any Subsidiary of Parent
directly or indirectly to do any of the following:

 

Section 7.01. Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a) any Lien created in favor of Lender under any Loan Document;

 

(b) any Lien existing on the date hereof and listed on the Disclosure Schedule
and any renewals or extensions thereof, provided that: (i) the property
encumbered thereby is not changed; (ii) the amount secured or benefited thereby
is not increased; (iii) the direct or any contingent obligor with respect
thereto is not changed; (iv) the priority of any Liens referenced in Section
7.01(a) are not adversely affected thereby; and (v) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.03(b);

 

(c) any Lien for tax liabilities, assessments and governmental charges or levies
not yet due or to the extent that non-payment thereof is permitted by
Section 6.04; provided that no notice of lien has been filed or recorded under
the Code;

 

(d) any landlord’s, supplier’s, producer’s, carrier’s, warehouseman’s,
mechanic’s, materialman’s, repairman’s or other like Lien arising in the
ordinary course of business that is not overdue for a period of more than thirty
(30) days or that is being contested in good faith and by appropriate
Proceedings timely instituted and diligently conducted, if adequate reserves
with respect thereto, if any are required under GAAP, are set aside on the
financial statements of the applicable Person;

 



39

 

 

(e) any pledge or deposit in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f) any deposit to secure the performance of bids, trade contracts or leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature, in each case incurred in the ordinary course of business;

 

(g) any sublease of real property in the ordinary course of business and any
lease, sublease, easement, right-of-way, encroachment, restriction or other
similar encumbrance affecting real property that, when aggregated with all other
such Liens, does not in any case materially detract from the value of the
property subject thereto or adversely affect the priority or value of any rights
arising from or related to such property, or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h) any Lien securing a judgment for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing an appeal or other surety
bond related to any such judgment;

 

(i) any Lien existing on any property prior to the acquisition thereof by any
Loan Party or any Subsidiary thereof or existing on any property of any Person
that becomes a Subsidiary of a Loan Party after the date hereof prior to the
time such Person becomes a Subsidiary of such Loan Party; provided that:
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of a Loan Party, as the case
may be; (ii) such Lien shall not apply to any other property or assets of a Loan
Party or any Subsidiary thereof; (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary of a Loan Party, as the case may be; and (iv) such
Lien does not adversely affect the priority of any Liens referenced in Section
7.01(a);

 

(j) any Lien securing obligations in respect of a capital lease on the assets
subject to such lease; provided that such capital lease is otherwise permitted
hereunder;

 

(k) any Lien arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that: (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by any Loan
Party or any Subsidiary thereof in excess of those set forth by regulations
promulgated by the FRB; and (ii) such deposit account is not intended by a Loan
Party or any Subsidiary thereof to provide collateral to the depository
institution;

 

(l) any Lien securing Debt permitted under Section 7.03(d)(ii) to the extent
that the aggregate amount of all Debt at any time outstanding secured by all
such Liens does not exceed $500,000; provided that: (i) any such Lien does not
at any time encumber any property other than the property financed by the
related Debt; and (ii) the Debt secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
the acquisition thereof;

 

(m) the right of a licensee under a license agreement entered into by Parent or
any Subsidiary thereof, as licensor, in the ordinary course of business for the
use of intellectual property or other intangible assets of Parent or any such
Subsidiary; provided that, in the case of any such license granted by Parent or
any such Subsidiary on an exclusive basis: (i) such Person shall have determined
in its reasonable business judgment that such intellectual property or other
intangible assets are no longer useful in the ordinary course of business;
(ii) such license is for the use of intellectual property or other intangible
assets in geographic regions in which Parent or any Subsidiary thereof does not
have material operations or in connection with the exploitation of any product
not then produced or planned to be produced by Parent or any Subsidiary thereof;
or (iii) such license is granted in connection with a transaction otherwise
permitted by this Agreement in which a third party acquires the right to
manufacture or sell any product covered by such intellectual property or other
intangible assets from Parent or such Subsidiary; provided further that, in the
case of clauses (ii) and (iii) of this subsection (m), Parent or such Subsidiary
has determined that it is in its best economic interest to grant such license;

 



40

 

 

(n) any Lien securing Permitted Indebtedness; and

 

(o) any Lien on cash or certificates of deposit securing one or more letters of
credit permitted under Section 7.03(l).

 

Section 7.02. Investments.

 

Make any Investments, except:

 

(a) Investments in cash and Cash Equivalents;

 

(b) Investments arising from transactions by a Loan Party or any Subsidiary
thereof with customers or suppliers in the ordinary course of business,
including Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers and suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(c) advances to officers, directors, shareholders, members, managers, partners
or employees of Loan Parties or any Subsidiary thereof in the ordinary course of
business consistent with past practices not to exceed, in the aggregate
outstanding at any time, $100,000;

 

(d) Investments of Loan Parties on the Effective Date disclosed on the
Disclosure Schedule;

 

(e) Investments made for the benefit of employees of any Loan Party or any
Subsidiary thereof for the purposes of deferred compensation in the ordinary
course of business in accordance with past practices;

 

(f) Guarantees permitted by Section 7.03(c);

 

(g) Investments consisting of Capital Expenditures permitted by Section 7.07;
and

 

(h) Investments existing as of the date hereof and disclosed in the Disclosure
Schedule.

 

Section 7.03. Debt.

 

Create, incur, assume or suffer to exist any Debt, except:

 

(a) Debt under the Loan Documents;

 

(b) Debt outstanding on the date hereof and listed on the Disclosure Schedule,
and any refinancings, refundings, renewals or extensions thereof; provided that:
(i) the amount of such Debt is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or Lender than the terms of any agreement
or instrument governing the Debt being refinanced, refunded, renewed or extended
and the interest rate applicable to any such refinancing, refunding, renewing or
extending Debt does not exceed the then applicable market interest rate;

 

(c) Guarantees by a Loan Party or any Subsidiary thereof of Debt otherwise
permitted hereunder of Loan Parties or any wholly-owned Subsidiary thereof;
provided that the aggregate outstanding amount of all such Guarantees shall not
at any time exceed $500,000;

 

(d) Debt in respect of: (i) capital leases; and (ii) purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(j)
and Section 7.01(l);

 



41

 

 

(e) Permitted Indebtedness;

 

(f) Debt in respect of: (i) workers’ compensation claims or obligations in
respect of health, disability or other employee benefits; (ii) property,
casualty or liability insurance or self-insurance; (iii) completion, bid,
performance, appeal or surety bonds issued for the account of Loan Parties or
any Subsidiary thereof; (iv) taxes, assessments or other government charges not
yet delinquent or which are being contested in compliance with Section 6.04; or
(v) bankers’ acceptances and other similar obligations not constituting Debt for
borrowed money; in each of the foregoing cases, to the extent incurred in the
ordinary course of business;

 

(g) intercompany Debt of a Loan Party or any Subsidiary owing to and held by a
Loan Party or any Subsidiary; provided that (i) if Loan Parties or any Guarantor
is the obligor on such Debt and any Subsidiary (other than a Guarantor) is the
obligee thereof, such Debt must be unsecured and expressly subordinated to the
prior payment in full in cash of all Obligations (including, with respect to any
Guarantor, its obligations under Section 10.14), and (ii) Debt owed to Loan
Parties or any Guarantor must be evidenced by an unsubordinated promissory note
pledged to Lender under the applicable Collateral Document;

 

(h) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business,
provided that such Debt is promptly extinguished;

 

(i) Debt arising in connection with endorsement of instruments for deposit in
the ordinary course of business;

 

(j) Debt of Loan Parties or any of their respective Subsidiaries that may be
deemed to exist in connection with agreements providing for indemnification,
contribution, earnouts, purchase price adjustments and payments and similar
obligations (including letters of credit, surety bonds or performance bonds
securing any obligations of Loan Parties or any Subsidiary pursuant to such
agreements) in connection with Dispositions otherwise permitted hereunder;

 

(k) Debt of Loan Parties or any of their respective Subsidiaries arising from
customary cash management services or in connection with any automated
clearinghouse transfer of funds in the ordinary course of business;

 

(l) Debt of Borrower owed to Seller under the Acquisition Agreement; and

 

(m) Debt of Parent and its Subsidiaries, in an aggregate outstanding face amount
not to exceed at any time $500,000, arising under or in respect of letters of
credit that secure obligations under real property leases and subleases.

 

In addition, neither Parent nor any of their Subsidiaries shall maintain any
Collateral Account other than in accordance with the provisions of Section 6.12.

 

Section 7.04. Fundamental Changes.

 

(a) Engage in any material line of business other than a Related Business;

 

(b) Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(i) any Subsidiary of a Loan Party may merge with: (A) Borrower, provided that
Borrower shall be the continuing or surviving Person; or (B) any one or more
other Subsidiaries of Parent, provided that, when any wholly-owned Subsidiary of
a Borrower is merging with another Subsidiary of Parent, the wholly-owned
Subsidiary of a Borrower shall be the continuing or surviving Person; and

 



42

 

 

(ii) any Subsidiary of Loan Parties may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to Parent or to another
Subsidiary of Parent; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary of a Borrower, then the transferee must either be
Borrower or a wholly-owned Subsidiary of a Borrower;

 

(c) Except as set forth on the Disclosure Schedule, make any voluntary, optional
payment or prepayment on account of, or optional redemption or acquisition for
value of any portion of, any Debt for borrowed money (other than that arising
under: (i) the Loan Documents in accordance with the provisions thereof; and
(ii) corporate credit cards to the extent such Debt is otherwise permitted under
Section 7.03);

 

(d) Without at least thirty (30) days’ prior written notice to Lender:
(i) change its jurisdiction of organization; (ii) change its organizational
structure or type; (iii) change its legal name; or

 

(e) Create or acquire any Subsidiary.

 

Section 7.05. Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a) Dispositions of used, obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and the
abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of the management of a Loan Party, no longer economically
practicable to maintain or useful in the conduct of the business of such Loan
Party and its Subsidiaries, taken as a whole;

 

(b) Dispositions of: (i) inventory or Intellectual Property in the ordinary
course of business consistent with past practices; or (ii) Intellectual Property
pursuant to licenses permitted by Section 7.01(m);

 

(c) Dispositions of equipment to the extent that: (i) such property is exchanged
for credit against the purchase price of similar replacement equipment; or (ii)
the proceeds of such Disposition are reasonably promptly applied to the
acquisition of such replacement equipment;

 

(d) Dispositions permitted by Section 7.04(b);

 

(e) (i) the unwinding of any Swap Contract; (ii) to the extent permitted
hereunder, Restricted Payments; and (iii) to the extent permitted hereunder and
otherwise constituting Dispositions, Investments;

 

(f) Dispositions of cash and Cash Equivalents in the ordinary course of
business;

 

(g) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business; and

 

(h) Dispositions of property for cash consideration that are not otherwise
permitted under this Section 7.05 to Persons who are not Affiliates of any Loan
Party if:

 

(i) (A) immediately prior to and immediately after giving effect to any such
Disposition, there does not exist a Default; and (B) such Disposition could not
reasonably be expected to result in a Default;

 

(ii) the aggregate fair market value of all assets so sold by Loan Parties does
not exceed $500,000 in any Fiscal Year; and

 

(iii) to the extent the Net Proceeds of such Disposition exceed, together with
the other Dispositions permitted under Section 7.05(a), $1,000,000 in the
aggregate for all such Dispositions in any Fiscal Year, such Net Proceeds are,
if and to the extent required by Section 2.03(c), applied within ninety (90)
days of receipt thereof by Parent or any Subsidiary thereof to the repayment of
the Obligations;

 

provided that a Responsible Officer of Borrower shall have notified Lender
promptly after its determination to so apply or use the Net Proceeds and shall
have certified the receipt of not less than fair market value for such property
and the proper application of such Net Proceeds in accordance with this
Section 7.05(h);

 

provided that any Disposition pursuant to any of the foregoing subsections of
this Section 7.05 shall be for not less than fair market value.

 



43

 

 

Section 7.06. Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that: (a) each Subsidiary
may make Restricted Payments to Parent and to wholly-owned Subsidiaries; (b)
Parent and each Subsidiary may declare and make dividend payments or other
distributions payable solely in common Equity Interests of such Person; and
(c) Parent and each Subsidiary may purchase, redeem or otherwise acquire shares
of its common Equity Interests or warrants or options to acquire any such common
Equity Interests (i) with the proceeds received from the substantially
concurrent issue of new shares of its common Equity Interests or (ii) from
service providers at cost upon termination of employment or service.
Notwithstanding the foregoing, subject to any Change of Control that might occur
by virtue thereof, nothing else contained herein shall restrict holders of
securities convertible into Equity Interests of Parent or Borrower from
converting such convertible securities into Equity Interests of Loan Parties
pursuant to the terms applicable to such convertible securities.

 

Section 7.07. Capital Expenditures.

 

Make (whether in one transaction or a series of transactions) any financed or
unfinanced Capital Expenditures in an aggregate amount for Loan Parties during
any Fiscal Year of more than $1,000,000.

 

Section 7.08. Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of Loan Parties,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Loan Parties or a Subsidiary
of Loan Parties as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to: (a) transactions
between or among Loan Parties; (b) Restricted Payments permitted hereunder; and
(c) Guarantees permitted by Section 7.03(c).

 

Section 7.09. Burdensome Agreements.

 

(a) Enter into any Contractual Obligation (other than this Agreement or any
other Loan Document) that: (i) limits the ability: (A) of any Subsidiary of Loan
Parties to make Restricted Payments to Loan Parties or to otherwise transfer
property to Loan Parties; (B) of any Subsidiary of Loan Parties to Guarantee the
Debt of Loan Parties; or (C) of Loan Parties or any Subsidiary thereof to
create, incur, assume or suffer to exist Liens on property of such Person;
provided that this subclause (C) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Debt under Section 7.03(b), Section
7.03(d) or Section 7.03(f) solely to the extent that any such negative pledge
relates to the property financed by or the subject of such Debt; or (ii)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person;

 

(b) (i) Amend, supplement, modify, waive or alter (or agree to do so): (A) any
of its material rights or material obligations, including any of the foregoing
arising under any Material Contract, without the express prior written consent
of Lender unless no Default exists or could reasonably be expected to result by
virtue thereof; or (B) its Organizational Documents unless no Default exists or
could reasonably be expected to result by virtue thereof; or (ii) terminate any
Material Contract other than as a result of a material breach by the
counterparty(ies) thereunder or unless no Default exists or could reasonably be
expected to result by virtue thereof ; or

 

(c) Pay salaries, bonuses, commissions, consultant fees or other compensation to
any officer, director, manager, equity holder or consultant of any Loan Party or
any of its Subsidiaries, or any family member of any of the foregoing unless the
board of directors of such Loan Party, acting in good faith, has determined that
such amounts are not excessive or unreasonable.

 



44

 

 

Section 7.10. Use of Proceeds.

 

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. This language is supplemental to, and not
in lieu of the provisions of Section 5.08.

 

Section 7.11. Certain Governmental Regulations.

 

(a) Be or become subject at any time to any law, regulation, or list of any
government agency (including the OFAC list) that prohibits or limits Lender from
making any Loan or extensions of credit to any Loan Party or from otherwise
conducting business with any Loan Party, or (b) fail to provide documentary and
other evidence of any Loan Party’s identity as may be requested by Lender at any
time to enable Lender to verify any Loan Party’s identity or to comply with any
applicable Laws, including Section 326 of the Patriot Act.

 

Section 7.12. Disqualified Equity Interests.

 

(a) Issue any Disqualified Equity Interests, or (b) be or become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any Equity Interests of any
Parent or any Subsidiary, except as permitted under Section 7.06.

 

ARTICLE VIII.

Events of Default and Remedies

 

Section 8.01. Events of Default.

 

Each of the following shall constitute an event of default hereunder (each, an
“Event of Default”):

 

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any scheduled payment amount under the Loan, or
(ii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants. (i) Loan Parties fail to perform or observe: (A) any
term, covenant or agreement contained in any of Section 6.01, Section 6.02,
Section 6.03, Section 6.10, Section 6.11, Section 6.17or Article VII; or (B) any
other term, covenant or agreement contained in any Loan Document, which such
failure is determined by Lender (acting reasonably) not to be capable of being
cured; or (ii) any Guarantor fails to perform or observe any term, covenant or
agreement contained in its Guaranty; or

 

(c) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document or in any document delivered
in connection herewith or therewith shall be materially incorrect or misleading
in any material respect when made or deemed made; or

 

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a), Section 8.01(b) or
Section 8.01(c)) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days; or

 



45

 

 

(e) Cross-Default. Other than as set forth in the Disclosure Schedule,, a Loan
Party: (i) subject to any applicable cure period, fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Debt (other than Debt hereunder and Debt under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount; or (ii) subject to any applicable cure period fails to observe or
perform any other agreement or condition relating to any such other Debt or
contained in any document evidencing, securing or relating to any of the
foregoing, or any other default or event occurs, the effect of which failure,
default or other event is to cause, or to permit the holder or holders of such
Debt (or a trustee or agent on behalf of such holder or holders) to cause, with
the giving of notice if required, such Debt to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Debt to be made, prior
to its stated maturity; or

 

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any Proceeding under any Bankruptcy Law, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) days; or any
proceeding under any Bankruptcy Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) days, or an order for
relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due; or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or

 

(h) Judgments. There is entered against any Loan Party: (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage); or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case:
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order; or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Loan Parties under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or (ii) Loan Parties or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
of the Obligations (other than Unasserted Obligations) and other than as a
result of an action or inaction by Lender, ceases to be in full force and effect
other than in accordance with its terms; or any Loan Party or any other Person
(other than Lender) contests in any manner in writing the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

 

(k) Impairment of Collateral. Any Lien purported to be created by any Collateral
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid, perfected, first-priority security interest (except as otherwise
expressly provided in this Agreement or such Collateral Document and subject to
Permitted Liens) in the assets covered thereby, other than in respect of assets
that, individually and in the aggregate, are not material to the Loan Parties,
taken as a whole, or in respect of which the failure of the Lien therein to be a
valid, perfected first priority (except as otherwise expressly provided in this
Agreement or such Collateral Document) Lien could not in the reasonable judgment
of Lender be expected to have a Material Adverse Effect; or

 

(l) Reserved; or

 



46

 

 

(m) Certain Actions. Any Loan Party or any of its senior officers is criminally
indicted or convicted for (A) a felony, or (B) violating any state or federal
law (including the Controlled Substances Act, Money Laundering Control Act of
1986 and Illegal Exportation of War Materials Act) that has resulted in, or
could reasonably be expected to lead to, a forfeiture of any material property
or any assets (including the Collateral) upon which such Loan Party has granted
a Lien to Lender or the right to conduct a material part of its business; or

 

(n) Change of Control. There occurs a Change of Control; or

 

(o) Material Contracts. A Material Contract is terminated prior to its original
termination date as a result of any default or event of default (however
defined) by a Loan Party that permits the non-defaulting party to the Material
Contract to terminate such contract;

 

(p) Reserved; or

 

(q) Material Adverse Effect. There occurs a Material Adverse Effect.

 

Section 8.02. Rights and Remedies.

 

(a) Rights and Remedies Generally. While an Event of Default exists, Lender,
without notice or demand, do any or all of the following:

 

(i) declare all Obligations (including the applicable Make-Whole Amount)
immediately due and payable (but if an Event of Default described in
Section 8.01(f) occurs, all Obligations (including any applicable Make-Whole
Amount) shall immediately be due and payable without any action by Lender);

 

(ii) stop advancing money or extending credit for Borrower’ benefit under this
Agreement or under any other agreement among Borrower and Lender;

 

(iii) settle or adjust disputes and claims directly with Account Debtors on
accounts of any Loan Party for amounts on terms and in any order that Lender
considers advisable, notify any Person owing any Loan Party money of Lender’s
Lien on such funds, and verify the amount of such account. Each Loan Party shall
collect all payments in trust for Lender and, if requested by Lender,
immediately deliver the payments to Lender in the form received from the Account
Debtor, with proper endorsement for deposit;

 

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its Lien upon the Collateral. Each Loan Party
shall assemble the Collateral if Lender so requests and make it available as
Lender so designates. Lender or Lender may enter the premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to Lender’s Lien thereon and pay all expenses incurred.
Each Loan Party grants Lender a license to enter and occupy any of its premises,
without charge, to exercise any of Lender’s or any other Lender’s rights or
remedies;

 

(v) apply to the Obligations any (A) balances and deposits of any Loan Party
that it holds, or (B) any amount held by Lender or Lender owing to or for the
credit or the account of any Loan Party;

 

(vi) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Lender is hereby granted a
non-exclusive, royalty-free license or other right to use without charge, Loan
Parties’ or any of their respective Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Lender’s exercise of its rights under
this Section, Loan Parties’ and each of their Subsidiaries’ rights under all
licenses and all franchise agreements inure to the benefit of Lender;

 



47

 

 

(vii) place a “hold” on any account maintained with Lender and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(viii) demand and receive possession of the Books and Records of each Loan
Party;

 

(ix) direct Borrower and any other Loan Party the Equity Interests of which
shall have been pledged to Lender to record such Equity Interests in the name of
Lender as assignee, to admit Lender as a member, to pay over any distributions
on or in respect of the Equity Interests to Lender; and

 

(x) exercise all default rights and remedies available to Lender under the Loan
Documents or at law or equity, including all default remedies provided under the
Uniform Commercial Code (including disposal of the collateral (including all
Collateral) pursuant to the terms thereof).

 

(b) Power of Attorney. Each Loan Party hereby irrevocably appoints Lender as its
lawful attorney-in-fact, to: (i) if such Loan Party refuses to, or fails timely
to execute and deliver any of the documents required to be delivered by it
pursuant to the terms hereof, sign the name of such Loan Party on any of such
documents; (ii) at any time that an Event of Default has occurred that has not
been waived in writing by Lender: (A) endorse such Loan Party’s name on any
checks or other forms of payment or security, sign such Loan Party’s name on any
invoice or bill of lading for any account or drafts against Account Debtors or
sign such Loan Party’s name on any notices to Account Debtors; (B) endorse such
Loan Party’s name on any collection item that may come into Lender’s possession;
(C) make, settle, and adjust all claims under such Loan Party’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance; (D) take control, in any manner, of any item of payment
or proceeds relating to any Collateral; (E) prepare, file, and sign such Loan
Party’s name to a proof of claim in bankruptcy or similar document against any
Account Debtor, or to any notice of lien, assignment, or satisfaction of lien or
similar document in connection with any of the Collateral; (F) receive, open and
dispose of all mail addressed to such Loan Party, and upon Lender’s commencement
of any enforcement action, notify postal authorities to change the address for
delivery thereof to such address as Lender may designate; (G) use the
information recorded on or contained in any data processing equipment, computer
hardware, and software relating to the Collateral; (H) settle and adjust
disputes and claims respecting the Accounts, Chattel Paper or General
Intangibles directly with Account Debtors, for amounts and upon terms that
Lender determines to be reasonable, and Lender may cause to be executed and
delivered any documents and releases that Lender determines to be necessary; (I)
cause an Account Debtor’s insurers to add Lender as loss payee under the
relevant insurance policy; (J) pay, contest or settle any Lien, charge or
adverse claim in, to or upon any or all of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (K)
transfer any Collateral into the name of Lender for the benefit of Lender or a
third party as the Uniform Commercial Code permits; and (L) do all other acts
and things necessary, in Lender’s determination, to fulfill such Loan Party’s
obligations under this Agreement; and (iii) at any time: (A) send request for
verification of Accounts; and (B) file UCC assignments reflecting Lender as
assignee of such Loan Party with respect to any UCC-1 financing statements filed
by such Loan Party in connection with Collateral. Each Loan Party hereby
appoints Lender as its lawful attorney-in-fact to sign such Loan Party’s name on
any documents necessary to perfect or continue the perfection of any security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than Unasserted Obligations) have been
repaid in full. Lender’s foregoing appointment as the attorney-in-fact for each
Loan Party, and all of Lender’s rights and powers, being coupled with an
interest, are irrevocable until all Obligations (other than Unasserted
Obligations) have been fully paid and performed when due (as applicable).

 

(c) Protective Advances. If any Loan Party fails to obtain the insurance
required by the terms hereof or fails to pay any premium thereon or fails to pay
any other amount which such Loan Party is obligated to pay under this Agreement,
any other Loan Document or otherwise, Lender, in its sole discretion, may obtain
such insurance or make such payment (any such amount so paid by Lender or
Lender, a “Protective Advance”). Without limiting the generality of the
foregoing, Lender shall be authorized, in its sole discretion, to make
Protective Advances on behalf of the Loan Parties (or any of them), if and to
the extent that Lender deem ssuch Protective Advances are necessary or desirable
to preserve or protect Collateral or to enhance the collectability or repayment
of the Obligations. Notwithstanding the foregoing, in no event shall Lender have
any duty or obligation to make any Protective Advance(s). All Protective
Advances paid shall constitute expenses reimbursable under Section 10.04, shall
be immediately due and payable, shall bear cash interest until paid at the then
highest interest rate applicable to any of the Obligations and shall be secured
by the Collateral. Lender will use good faith commercially reasonable efforts
(with no liability for failing to do so) to provide Borrower with notice of
Lender obtaining any insurance on behalf of Borrower or any other Loan Party at
the time it is obtained or within a reasonable time thereafter. The making of
any Protective Advances shall not be or be deemed to be an agreement to make
Protective Advances in similar or different circumstances in the future and
shall not operate or be deemed to operate as a waiver by Lender or Lender of any
Event of Default.

 



48

 

 

(d) Application of Funds.

 

(i) No Loan Party shall have the right to specify the order or the accounts to
which Lender shall allocate or apply any payments required to be made by
Borrower to Lender or otherwise received by Lender under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.

 

(ii) All payments, prepayments, and proceeds or collateral (including the
Collateral) and any other amounts received on account of the Obligations shall
be applied by Lender until exhausted in the following order:

 

(A) first, to Lender, to pay all fees, costs, expenses and indemnification
payments then due to Lender under the Loan Documents (excluding all Protective
Advances made by Lender);

 

(B) second to Lender if it has made a Protective Advance, to pay all Protective
Advances made;

 

(C) third, to Lender to pay all accrued but unpaid interest (including interest
at the Default Rate) on the Loan;

 

(D) fourth, to Lender to pay the Outstanding Amount until such time as the
Outstanding Amount has been paid in full; and

 

(E) fifth to Lender to pay all remaining Obligations owing to Lender.

 

After payment in full of all Obligations (other than Unasserted Obligations),
any surplus remaining shall be paid to Borrower or other Persons legally
entitled thereto; if any deficiency exists, Borrower shall remain liable to
Lender for such deficiency. If Lender, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of any collateral (including the
Collateral), Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

 

(iii) Unless otherwise expressly provided for herein, all payments made to
Lender on account of the Obligations (other than that portion of the Obligations
consisting of the Outstanding Amount or any fees payable in connection with the
retirement, prepayment or termination of all or a portion of the Obligations)
shall be treated as interest for U.S. federal income tax purposes.

 

(e) Lender’s Liability for Collateral. So long as Lender complies with
reasonable practices regarding the safekeeping of any Collateral, Lender shall
not be liable or responsible for: (i) the safekeeping of all or any such
collateral; (ii) any loss or damage to all or any such collateral; (iii) any
diminution in the value of all or any such collateral; or (iv) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of any Collateral

 

(f) No Waiver. Lender’s failure, at any time or times, to require strict
performance by any Loan Party of any provision of this Agreement or any other
Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith.
Lender have all rights and remedies provided under the Uniform Commercial Code,
by law, or in equity. Any amounts paid by Lender on any Loan Party’s behalf as
provided herein are expenses reimbursable under Section 10.04 and shall bear
interest at the highest interest rate then applicable to any of the Obligations
and shall be secured by the Collateral. No payments by Lender shall be deemed an
agreement to make similar payments in the future or a waiver of any Event of
Default by Lender.

 



49

 

 

ARTICLE IX.

RESERVED

 

ARTICLE X.

General Provisions

 

Section 10.01. Amendments, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by Lender and Borrower or
the applicable Loan Party, as the case may be, with receipt acknowledged by
Lender, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(b) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single agreement.

 

(c) This Agreement and the other Loan Documents constitute the entire agreement
among the parties relating to the subject matter hereof and supersede any and
all previous documents, agreements and understandings, oral or written, relating
to the subject matter hereof.

 

Section 10.02. Notices; Electronic Communications.

 

(a) Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telefacsimile transmission or
sent by approved electronic communication in accordance with Section 10.02(b),
and all notices and other communications expressly permitted to be given by
telephone shall be made to the applicable telephone number, if to Borrower, any
Guarantor or Lender, to the address, telefacsimile number, e-mail address or
telephone number specified for such Person on the Disclosure Schedule.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications.

 

Lender agrees that notices and other communications to it hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Lender. Unless
Lender otherwise prescribes: (A) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 



50

 

 

(c) Change of Address, Etc. Borrower, for itself and for the Loan Parties, and
Lender may change their respective address(es), telefacsimile number(s),
telephone number(s) or e-mail address(es) for notices and other communications
hereunder by notice to the other parties hereto. Lender may change its
address(es), telefacsimile number(s), telephone number(s) or e-mail address(es)
for notices and other communications hereunder by written notice to Borrower.

 

(d) Reliance by Lender. Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of any Loan Party even if: (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein; or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Loan Parties shall indemnify each Indemnitee from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Loan Party. All telephonic
notices to and other telephonic communications with Lender may be recorded by
Lender, and each of the parties hereto hereby consents to such recording.

 

Section 10.03. No Waiver; Cumulative Remedies.

 

No failure by Lender to exercise, and no delay by Lender in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
no single or partial exercise of any right, remedy, power or privilege hereunder
shall preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

Section 10.04. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. Borrower shall pay: (i) subject to clause (ii) of this
Section 10.04(a) all actual and reasonable out-of-pocket expenses incurred by
Lender (including the fees, charges and disbursements of any counsel for
Lender), and shall pay all fees and time charges for attorneys, who may be
employees of Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04; or (B) in connection with the
Loan, including all such actual and reasonable out-of-pocket expenses incurred
during any workout or restructuring (or negotiations in connection with the
foregoing) in respect of the Loan.

 

(b) Indemnification by Loan Parties. Subject to Section 10.04(a), Loan Parties
shall indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys, who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Loan Parties arising out of, in connection with, or as a result of:
(i) the execution or delivery of this Agreement, any other Loan Document or any
document contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby; (ii) any Loan or the use or
proposed use of the proceeds thereof; (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by Loan
Parties or any Subsidiary thereof or any Environmental Claim or Environmental
Liability related in any way to Loan Parties or any Subsidiary thereof; or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted result from the gross negligence or willful misconduct
of such Indemnitee. This Section 10.04(b) shall not apply to Taxes other than
any Taxes that constitute losses, claims, damages, liabilities or expenses
arising from any non-Tax action, claim or Proceeding.

 



51

 

 

(c) Reserved.

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, each Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any document contemplated hereby, the transactions contemplated
hereby or thereby, any of the Loan or the use of the proceeds thereof. No
Indemnitee referred to in Section 10.04(b) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than three (3) Business Days after demand therefor.

 

(f) Survival. The agreements in this Section 10.04 shall survive the payment in
full, satisfaction or discharge of all Obligations.

 

Section 10.05. Marshalling; Payments Set Aside.

 

Lender shall not be under any obligation to marshal any asset in favor of Loan
Parties or any other Person or against or in payment of any or all of the
Obligations. To the extent that any payment by or on behalf of Loan Parties is
made to Lender or Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in such Person’s discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then: to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

Section 10.06. Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

 

(b) Assignments by Lender. Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
except that

 

(i) No such assignment shall be made to any Loan Party or any of its Affiliates
or Subsidiaries; and

 

(ii) No such assignment shall be made to a natural person.

 

(c) Reserved.

 

(d) Participations. Lender may at any time, without the consent of, or notice
to, Borrower, sell participations to any Person (other than a natural Person,
any Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitments and/or the Loan
owing to it); provided that (i) Lender’s obligations under this Agreement shall
remain unchanged, (ii) Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower and
Lender shall continue to deal solely and directly in connection with Lender’s
rights and obligations under this Agreement.

 

(e) Reserved.

 



52

 

 

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 10.07. Treatment of Certain Information; Confidentiality.

 

Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors, representatives and funding and financing sources (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and agree to keep such Information
confidential on the same terms as provided herein); (b) to the extent requested
by any Governmental Authority, purporting to have jurisdiction over it
(including any self-regulatory authority), provided that to the extent permitted
by applicable Law, Lender will use reasonably commercial efforts to provide
Borrower with notice of any such request so received prior to the release
thereof; (c) to the extent required by applicable Laws or by any subpoena or
similar legal process, provided that to the extent permitted by applicable Law,
Lender will use reasonably commercial efforts to provide Borrower with notice of
any such required disclosure prior to the release thereof; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any Proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) unless an Event of Default has occurred and is continuing, subject to an
agreement containing provisions substantially the same as those of this
Section 10.07 to: (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement; or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Loan Party (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential on the same terms as provided herein); (g) with the consent of
Borrower; or (h) to the extent such Information: (i) becomes publicly available
other than as a result of a breach of this Section 10.07; or (ii) becomes
available to Lender or any of its Affiliates on a non-confidential basis from a
source other any Loan Party and not in contravention of this Section 10.07. For
purposes of this Section 10.07, “Information” means all information (including
financial information) received from any Loan Party relating to such Loan Party
or its business, other than any such information that is available to Lender or
any other Lender on a nonconfidential basis, and not in contravention of this
Section 10.07, prior to disclosure by such Loan Party. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07:
(A) shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information; and (B) shall not disclose any financial information concerning any
Loan Party or its business (including any information based on any such
financial information) or use any such financial information for commercial
purposes without the prior written consent of the applicable Loan Party.
Notwithstanding the foregoing, each Loan Party authorizes Lender to make
appropriate announcements of the financial arrangements entered into among the
Loan Parties and Lender, including announcements which are commonly known as
“tombstones,” in such publications and to such selected parties as Lender may in
its sole and absolute discretion deem appropriate.

 

Section 10.08. Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each of Lender and
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Laws, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Lender to or for the credit or the account of Borrower or any
other Loan Party against any and all of the Obligations to Lender or such
Affiliate, irrespective of whether or not Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured. The rights of Lender
and its Affiliates under this Section 10.08 are in addition to other rights and
remedies (including other rights of setoff) that Lender or its Affiliates may
have. Lender agrees to notify Borrower promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 



53

 

 

Section 10.09. Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Maximum Rate. If Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loan
or, if it exceeds such unpaid principal, refunded to Borrower. In determining
whether the interest contracted for, charged, or received by Lender exceeds the
Maximum Rate, Lender may, to the extent permitted by applicable Laws:
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Section 10.10. Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof.

 

Section 10.11. Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Lender,
regardless of any investigation made by Lender or on its behalf and
notwithstanding that Lender may have had notice or knowledge of any Default at
the time of the making of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligations (other than Unasserted Obligations)
have not been paid in full.

 

Section 10.12. Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.13. Patriot Act Notice.

 

Lender hereby notifies Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of Loan
Parties and other information that will allow Lender to identify Loan Parties in
accordance with the Patriot Act.

 

Section 10.14. Guaranty.

 

(a) Guaranty. Each Guarantor unconditionally and irrevocably guarantees to
Lender the full and prompt payment when due (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise) and
performance of the Obligations (the “Guaranteed Obligations”). The Guaranteed
Obligations include interest that, but for a Proceeding under any Bankruptcy
Law, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in any such Proceeding.

 



54

 

 

(b) Separate Obligation. Each Guarantor acknowledges and agrees that: (i) the
Guaranteed Obligations are separate and distinct from any Debt arising under or
in connection with any other document, including under any provision of this
Agreement other than this Section 10.14, executed at any time by such Guarantor
in favor of Lender; and (ii) such Guarantor shall pay and perform all of the
Guaranteed Obligations as required under this Section 10.14, and Lender may
enforce any and all of their respective rights and remedies hereunder, without
regard to any other document, including any provision of this Agreement other
than this Section 10.14, at any time executed by such Guarantor in favor of
Lender, irrespective of whether any such other document, or any provision
thereof or hereof, shall for any reason become unenforceable or any of the Debt
thereunder shall have been discharged, whether by performance, avoidance or
otherwise. Each Guarantor acknowledges that, in providing benefits to Borrower,
Lender is relying upon the enforceability of this Section 10.14 and the
Guaranteed Obligations as separate and distinct Debt of such Guarantor, and each
Guarantor agrees that Lender would be denied the full benefit of its bargain if
at any time this Section 10.14 or the Guaranteed Obligations were treated any
differently. The fact that the guaranty is set forth in this Agreement rather
than in a separate guaranty document is for the convenience of Borrower and
Guarantors and shall in no way impair or adversely affect the rights or benefits
of Lender under this Section 10.14. Each Guarantor agrees to execute and deliver
a separate document, immediately upon request at any time of Lender, evidencing
such Guarantor’s obligations under this Section 10.14. Upon the occurrence of
any Event of Default, a separate action or actions may be brought against such
Guarantor, whether or not Borrower, any Guarantor or any other Person is joined
therein or a separate action or actions are brought against Borrower, any such
Guarantor or any such other Person.

 

(c) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable Laws (including
sections 544 and 548 of the Bankruptcy Code) any limitations on the amount of
any Guarantor’s liability with respect to the Guaranteed Obligations that Lender
can enforce under this Section 10.14, Lender by its acceptance hereof accepts
such limitation on the amount of such Guarantor’s liability hereunder to the
extent needed to make this Section 10.14 fully enforceable and non-avoidable.

 

(d) Liability of Guarantors. The liability of any Guarantor under this
Section 10.14 shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance that might constitute a discharge of a
surety or guarantor other than the indefeasible payment and performance in full
of all Guaranteed Obligations (other than Unasserted Obligations). In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:

 

(i) such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon Lender’s
exercise or enforcement of any remedy it may have against Borrower or any other
Person, or against any collateral or other security for any Guaranteed
Obligations;

 

(ii) this Guaranty is a guaranty of payment when due and not merely of
collectability;

 

(iii) Lender may enforce this Section 10.14 upon the occurrence of an Event of
Default notwithstanding the existence of any dispute among Lender and Borrower
or any other Person with respect to the existence of such Event of Default;

 

(iv) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

 

(v) such Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:

 

(A) any Proceeding under any Bankruptcy Law;

 

(B) any limitation, discharge, or cessation of the liability of Borrower or any
other Person for any Guaranteed Obligations due to any Law, or any invalidity or
unenforceability in whole or in part of any of the Guaranteed Obligations or the
Loan Documents;

 



55

 

 

(C) any merger, acquisition, consolidation or change in structure of Borrower,
any Subsidiary thereof or any other Guarantor or Person, or any sale, lease,
transfer or other disposition of any or all of the assets or shares of Borrower
or any other Person;

 

(D) any assignment or other transfer, in whole or in part, of Lender’s interests
in and rights under this Agreement (including this Section 10.14) or the other
Loan Documents;

 

(E) any claim, defense, counterclaim or setoff, other than that of prior
performance, that Borrower, any Guarantor or any other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

 

(F) Lender’s amendment, modification, renewal, extension, cancellation or
surrender of any Loan Document or any Guaranteed Obligations;

 

(G) Lender’s exercise or non-exercise of any power, right or remedy with respect
to any Guaranteed Obligations or any collateral;

 

(H) Lender’s vote, claim, distribution, election, acceptance, action or inaction
in any Proceeding under any Bankruptcy Law; or

 

(I) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of Borrower to Lender.

 

(e) Consents of Guarantors. Each Guarantor hereby unconditionally consents and
agrees that, without notice to or further assent from such Guarantor:

 

(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Borrower under the Loan
Documents may be incurred and the time, manner, place or terms of any payment
under any Loan Document may be extended or changed, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(ii) the time for Borrower’ (or any other Person’s) performance of or compliance
with any term, covenant or agreement on its part to be performed or observed
under any Loan Document may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as Lender may deem proper;

 



56

 

 

(iii) Lender may request and accept other guaranties and may take and hold
security as collateral for the Guaranteed Obligations, and may, from time to
time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such other guaranties or security
and may permit or consent to any such action or the result of any such action,
and may apply such security and direct the order or manner of sale thereof; and

 

(iv) Lender may exercise, or waive or otherwise refrain from exercising, any
other right, remedy, power or privilege even if the exercise thereof affects or
eliminates any right of subrogation or any other right of such Guarantor against
Borrower.

 

(f) Guarantor’s Waivers. Each Guarantor waives and agrees not to assert:

 

(i) any right to require Lender to proceed against Borrower, any other Guarantor
or any other Person, or to pursue any other right, remedy, power or privilege of
Lender whatsoever;

 

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

 

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of Borrower, such Guarantor or any other Person;

 

(iv) any defense based upon Lender’s errors or omissions in the administration
of the Guaranteed Obligations;

 

(v) any rights to set-offs and counterclaims;

 

(vi) without limiting the generality of the foregoing, to the fullest extent
permitted by Law, any defenses or benefits that may be derived from or afforded
by applicable Laws limiting the liability of or exonerating guarantors or
sureties, or that may conflict with the terms of this Section 10.14; and

 

(vii) any and all notice of the acceptance of this guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Lender upon this Guaranty, or the
exercise of any right, power or privilege hereunder. The Guaranteed Obligations
shall conclusively be deemed to have been created, contracted, incurred and
permitted to exist in reliance upon this Guaranty. Each Guarantor waives
promptness, diligence, presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon Borrower, each
Guarantor or any other Person with respect to the Guaranteed Obligations.

 

(g) Financial Condition of Borrower. No Guarantor shall have any right to
require Lender to obtain or disclose any information with respect to: the
financial condition or character of Borrower or the ability of Borrower to pay
and perform the Guaranteed Obligations; any collateral or other security for any
or all of the Guaranteed Obligations; the existence or nonexistence of any other
guarantees of all or any part of the Guaranteed Obligations; any action or
inaction on the part of Lender or any other Person; or any other matter, fact or
occurrence whatsoever. Each Guarantor hereby acknowledges that it has undertaken
its own independent investigation of the financial condition of Borrower and all
other matters pertaining to this Guaranty and further acknowledges that it is
not relying in any manner upon any representation or statement of Lender with
respect thereto.

 

(h) Subrogation. Until the Guaranteed Obligations (other than Unasserted
Obligations) shall be paid in full, each Guarantor shall not have, and shall not
directly or indirectly exercise: (i) any rights that it may acquire by way of
subrogation under this Section 10.14, by any payment hereunder or otherwise;
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 10.14; or (iii) any other right
that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Lender as against Borrower or other Guarantors or any other Person, whether
in connection with this Section 10.14, any of the other Loan Documents or
otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations (other than
Unasserted Obligations) shall not have been paid in full, such amount shall be
held in trust for the benefit of Lender and shall forthwith be paid to Lender to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

(i) Subordination. All payments on account of all indebtedness, liabilities and
other obligations of Borrower to any Guarantor, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Guarantor
Subordinated Debt”) shall be subject, subordinate and junior in right of payment
and exercise of remedies, to the extent and in the manner set forth herein, to
the prior payment in full in cash or Cash Equivalents of the Guaranteed
Obligations. As long as any of the Guaranteed Obligations (other than Unasserted
Obligations) shall remain outstanding and unpaid, each Guarantor shall not
accept or receive any payment or distribution by or on behalf of Borrower or any
other Guarantor, directly or indirectly, or assets of Borrower or any other
Guarantor, of any kind or character, whether in cash, property or securities,
including on account of the purchase, redemption or other acquisition of
Guarantor Subordinated Debt, as a result of any collection, sale or other
disposition of collateral, or by setoff, exchange or in any other manner, for or
on account of the Guarantor Subordinated Debt (“Guarantor Subordinated Debt
Payments”), except that, so long as an Event of Default does not then exist, any
Guarantor shall be entitled to accept and receive payments on its Guarantor
Subordinated Debt and Cosman shall be entitled to receive compensation
(including employee benefits) , , in accordance with past business practices of
such Guarantor and Borrower (or any other applicable Guarantor) and not in
contravention of any Law or the terms of the Loan Documents.

 



57

 

 

If any Guarantor Subordinated Debt Payments shall be received in contravention
of this Section 10.14, such Guarantor Subordinated Debt Payments shall be held
in trust for the benefit of Lender and shall be paid over or delivered to Lender
for application to the payment in full in cash or Cash Equivalents of all
Guaranteed Obligations remaining unpaid to the extent necessary to give effect
to this Section 10.14 after giving effect to any concurrent payments or
distributions to Lender in respect of the Guaranteed Obligations.

 

(j) Continuing Guaranty. This Guaranty is a continuing guaranty and agreement of
subordination and shall continue in effect and be binding upon each Guarantor
until payment and performance in full of the Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and each Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon each Guarantor until actual receipt
by Lender of written notice from such Guarantor of its intention to discontinue
this Guaranty as to future transactions (which notice shall not be effective
until 11:00 a.m. on the day that is five (5) Business Days following such
receipt); provided that no revocation or termination of this guaranty shall
affect in any way any rights of Lender hereunder with respect to any Guaranteed
Obligations arising or outstanding on the date of receipt of such notice,
including any subsequent continuation, extension, or renewal thereof, or change
in the terms or conditions thereof, or any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of Lender in existence as of the date of such revocation
(collectively, “Existing Guaranteed Obligations”), and the sole effect of such
notice shall be to exclude from this Guaranty Guaranteed Obligations thereafter
arising which are unconnected to any Existing Guaranteed Obligations.

 

(k) Reinstatement. This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of Borrower (or receipt of any
proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to Borrower, its estate, trustee, receiver or any other Person (including under
any Bankruptcy Law), or must otherwise be restored by Lender, whether as a
result of proceedings under any Bankruptcy Law or otherwise. All losses,
damages, costs and expenses that Lender may suffer or incur as a result of any
voided or otherwise set aside payments shall be specifically covered by the
indemnity in favor of Lender contained in Section 10.04.

 

(l) Substantial Benefits. The Credit Extensions provided to or for the benefit
of Borrower hereunder by Lender have been and are to be contemporaneously used
for the benefit of Borrower and each Guarantor. It is the position, intent and
expectation of the parties that Borrower and each Guarantor have derived and
will derive significant and substantial benefits from the Credit Extensions to
be made available by Lender under the Loan Documents. Each Guarantor has
received at least “reasonably equivalent value” (as such phrase is used in
Section 548 of the Bankruptcy Code and in comparable provisions of other
applicable Laws) and more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations. Immediately
prior to and after and giving effect to the incurrence of each Guarantor’s
obligations under this Guaranty, such Guarantor will be Solvent.

 

(m) Knowing and Explicit Waivers. Each Guarantor acknowledges that it either has
obtained the advice of legal counsel or has had the opportunity to obtain such
advice in connection with the terms and provisions of this Section 10.14. Each
Guarantor acknowledges and agrees that each of the waivers and consents set
forth herein is made with full knowledge of its significance and consequences,
that all such waivers and consents herein are explicit and knowing and that each
Guarantor expects such waivers and consents to be fully enforceable.

 

If, while any Guarantor Subordinated Debt is outstanding, any Proceeding under
any Bankruptcy Law is commenced by or against Borrower or their property, Lender
is hereby irrevocably authorized and empowered (in the name of Lender or in the
name of any Guarantor or otherwise), but shall have no obligation, to demand,
sue for, collect and receive every payment or distribution in respect of all
Guarantor Subordinated Debt and give acquittances therefor and to file claims
and proofs of claim and take such other action (including voting the Guarantor
Subordinated Debt) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Lender; and each Guarantor
shall promptly take such action as Lender may reasonably request: (A) to collect
the Guarantor Subordinated Debt for the account of Lender and to file
appropriate claims or proofs of claim in respect of the Guarantor Subordinated
Debt; (B) to execute and deliver to Lender such powers of attorney, assignments
and other instruments as it may request to enable it to enforce any and all
claims with respect to the Guarantor Subordinated Debt; and (C) to collect and
receive any and all Guarantor Subordinated Debt Payments.

 



58

 

 

Section 10.15. Time of the Essence.

 

Time is of the essence of the Loan Documents.

 

Section 10.16. Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS, OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.

 

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREUNDER HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY AND
COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO WHICH EACH IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE HEARD AND DETERMINED IN
SUCH STATE COURTS OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURTS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ANY OF ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.

 

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SUBSECTION (B) OF THIS SECTION 10.16. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN
ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 

Section 10.17. Waiver of Right to Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM. EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

59

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  Borrower:       ATTIS ETHANOL FULTON, LLC       By:                   Name:  
  Title:  

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to Loan and Security Agreement – Attis]

 

 

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

  Guarantors:       ATTIS INDUSTRIES INC.         By:      Name:     Title:    
      ATTIS BIOFUELS, LLC,         By:                        Name:     Title:  
      /s/ Jeffrey S. Cosman   Jeffrey S. Cosman

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to Loan and Security Agreement – Attis]

 

 

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

  Lender:       HIGHSCORE CAPITAL LLC         By: /s/ Moshe Mintz   Name: Moshe
Mintz   Title: Managing Member

 

[Signature Page to Loan and Security Agreement – Attis]

 



 

 

 

Schedule 1.01-A

 

Equity Pledgors

 

Attis Biofuels, LLC

Attis Ethanol Fulton, LLC

 

 

 

 

Schedule 2.02

 

Interest Payments

 

On June 30, 2019, an amount equal to three and one-half percent (3 ½%) of the
outstanding principal balance, plus $1,075,000.00.

 

On July 5, 2019 and on Friday of each succeeding week until the Outstanding
Amount shall have been paid in full $250,000.

 

 

 

 

Schedule 2.03

 

Principal Payments

 

Beginning on September 6, 2019, 20 equal weekly payments of $750,000 on Friday
of each week until the entire principal amount is paid in full.

 

Any Protective Advance or other Credit Extension will be payable on demand or in
accordance with the terms and conditions specifically applicable thereto.

 

 

 

 

DISCLOSURE Schedule

 

The provisions of Articles III, V, VI and VII are subject, as applicable, to the
transactions provided in the IDA Project documents, which contain provisions and
grant rights and remedies to the IDA that may, pending the delivery of such
additional documents as may be required pursuant to Section 6.18(e), limit,
condition or otherwise adversely impact the rights and remedies of Lender
hereunder; provided however, that the Loan Parties represent and warrant that,
and covenant to take all necessary and appropriate actions so that,
notwithstanding that such provisions of the IDA Project documents may so limit,
condition or otherwise adversely affect the enforcement of the remedial
provisions with respect to the Collateral contained herein and in the Collateral
Documents, such provisions do not affect the validity of the Loan Documents,
taken as a whole, and the Loan Documents, taken as a whole, together with
applicable Law, contain adequate provisions for the practical realization of the
benefits intended to be provided thereby.

 

5.03. The Oswega County IDA must approve the conveyance of any security interest
in the Facility.

 

5.14 Borrower will be a party to various derivative and/or hedge agreements in
the ordinary course of its business.

 

6.03(h) Material Contracts:

 

1. Asset Purchase Agreement by and between Sunoco Retail, LLC, as Seller, and
Attis Ethanol Fulton, LLC, as Purchaser, dated January 16, 2019, as amended.

 

2. Agreement for the Sale of CO2 by and between Sunoco Retail LLC (as successor
in interest to Sunoco, Inc. (R&M)) and Linde Merchant Production, Inc., dated
July 12, 2010.

 

3. Natural Gas Agreement by and between Sunoco Retail LLC and Sprague Operating
Resources LLC, dated September 20, 2018.

 

4. PackageCare Agreement, dated June 30, 2014, by and between Ingersoll-Rand
Company and Sunoco, Inc. (R&M).

 

5. Amendment to Master Service Contract No. C-9016, dated October 22, 2013, by
and between SMBC Rail Services LLC (as successor in interest to American Railcar
Leasing LLC) and Sunoco, Inc. (R&M), amending that certain Master Service
Contract No. C-9016, dated February 13, 2012, by and between SMBC Rail Services
LLC (as successor in interest to American Railcar Leasing LLC) and Sunoco, Inc.
(R&M).

 

6. Amended and Restated Company Lease Agreement by and between Sunoco Retail LLC
(as successor in interest to Sunoco, Inc. (R&M)) and the County of Oswego
Industrial Development Agency, dated March 1, 2016.

 

7. Amended and Restated Agency Lease Agreement by and between Sunoco Retail LLC
(as successor in interest to Sunoco, Inc. (R&M)) and the County of Oswego
Industrial Development Agency, dated March 1, 2016.

 

8. Lease Agreement by and between Sunoco Retail LLC (as successor in interest to
Northeast Biofuels, LLC) and Linde Merchant Production, Inc. (as successor in
interest to The BOC Group, Inc.), dated June 12, 2006.

 

9. Attis Ethanol Fulton, LLC and County of Oswego Industrial Development Agency
3rd Amended and Restated Pilot Agreement.

 

6.12 The Operating Account

 

7.04(c) Borrower may prepay any or all of the Seller Debt at any time.

 

 

 